 GREAT LAKES SCREW CORP.149GreatLakesScrewCorporationandInternationalBrotherhoodofBoilermakers,IronShipBuilders,Blacksmiths,ForgersandHelpers,AFL-CIO. Cases 13-CA-6770, 6925, 7024, 7079,and 7130.April 27, 1967DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERSFANNINGAND JENKINSOn April 7, 1966, Trial Examiner Harry R. Hinkesissued his Decision in the above-entitled proceeding,finding that Respondent had engaged in and wasengaging in certain unfair labor practices andrecommending that it cease and desist therefromand take certain affirmative action, as set forth inthe attached Trial Examiner's Decision. The TrialExaminer also found that the Respondent had notengaged in certain other unfair labor practices andrecommended that those allegations of thecomplaint be dismissed. Thereafter, Respondentfiled exceptions and the Charging Party filed cross-exceptions to the Trial Examiner's Decision andsupporting briefs. The General Counsel filed ananswer to Respondent's exceptions, brief in supportof the answer, cross-exceptions and amended cross-exceptions to the Trial Examiner's Decision, and abrief in support of the amended cross-exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and, for the reasonsset forth below, finds that no prejudicial error wascommitted. The rulings are hereby affirmed. TheBoard has considered the Trial Examiner's Decision,the exceptions and the briefs, and the entire recordin the case,' and hereby adopts the findings,conclusions, and recommendations of the TrialExaminer, with the additions and modificationsnoted below.1.Respondent contends that the Trial Examiner'sactions, including the exclusion from the hearing ofRespondent'scounselJohn D.O'Brien,demonstrated bias and prejudice that denied it dueprocess.2In its brief,Respondent lists rulings andcredibility findings of the Trial Examiner that itconsiders prejudicial. These include (a) his rulingson subpenas, (b) his rulings on adverse witnesses,(c) theevidentiaryrulings,(d) hisrulingsonobjections,(e) hispersonalexaminationofwitnesses, (f) his rulings on amendments to thepleadings,(g) histreatmentofRespondent'scounsel, (h) his rulings on posthearing motions,(i)his Decision, and (j) his rulings on Respondent'smotion for disqualification. In all, Respondentcontends that the entire hearing was dominated bythe Trial Examiner's bias which carried over into hisDecision. This contention is not supported by therecord.Respondent's contention that the Trial Examinerresorted to browbeating and castigation of itscounsel when they attempted to argue against hisgranting of the General Counsel's subpena and hisdenial of their requests for subpenas is withoutfoundation in the record. The Trial Examiner wasfair in hearing pertinent arguments from both sidesbeforemaking a decision on whether to grant ordeny a requested subpena, and it is not a denial ofdue process that he curtailed repetitious argument.Further, Respondent's reference in its brief to the"twelve drawers of invoices, orders and the like"supposedly subpenas by General Counsel, "[n]ot asingle one [of which] was thereafter referred to bythe General Counsel" neglects to add that most ofIAs the record, exceptions, and briefs in our opinionadequately present the issues and the positions of the parties, theRespondent's request for oral argument is hereby denied.OnMay 9,1966, Respondent filed a motion to reopen therecord, to introduce into evidence the Annual Report of the GreatLakes Screw Corporation's Profit-Sharing and Retirement Plan,which Respondent submitted to the United States Department ofLabor. Replies in opposition to this motion were filed by theCharging Party and the General Counsel. Respondent filed ananswer to the replies, and in turn General Counsel filed a reply toRespondent's answer. Respondent's motion to reopen the recordis denied since the document it wishes to introduce is not relevantto the issues involved herein.2On July 12, 1965, after approximately 13 days of hearing,O'Brien was excluded from the hearing by the Trial Examiner.The Trial Examiner then granted Respondent 1 week to appealhis rulings to the Board. On July 14, Respondent requested thatthe Board review the Trial Examiner's exclusionary order, andthat it be granted permission to file a brief. The Board grantedpermission to file a brief on July 15. Thereafter, Respondent, onJuly 26, 1965, filed a brief and appendix in support of appeal fromTrialExaminer's ruling excluding counsel from hearing. OnJuly 26,General Counsel filed a brief in support of TrialExaminer's action. On October 8, 1965, the Board issued an ordergranting Respondent's request for special permission to appealfrom the Trial Examiner's exclusionary ruling; the Board thendenied the appeal on the ground that the Trial Examiner did notabuse his discretion and was acting within the scope of hisauthority under Section 102.35 and 102.44(a) of the Board's Rules.The hearing was resumed on October 11, 1965. On October 11,1965,Respondent, on the basis of affidavits submitted byRespondent's counsels John D. O'Brien and Charles J. Griffin,Jr., filed a motion in which it requested that Harry R. Hinkeswithdraw as Trial Examiner from the above proceedings on theground of personal bias towards Respondent and its counsel. Atthe hearing, on October 12, 1965, the Trial Examiner deniedRespondent's motion, ruling that the affidavits were not sufficienton their face nor were they filed with due diligence. GeneralCounsel excepts to the failure of the Trial Examiner to considerwhether O'Brien's conduct, which resulted in his exclusion fromthe hearing, amounted to misconduct before the Board of suchcharacter as to warrant suspension or disbarment. Although wefind O'Brien's conduct at the hearing warrants our condemnation,we do not rind it requires suspension or disbarment. SeeInternational Union of Operating Engineers, Local 542 (The BellTelephone Company of Pennsylvania),144 NLRB 1351.164 NLRB No. 20 150DECISIONS OF NATIONAL LABOR RELATIONS BOARDthis material, some of which went back 18 years, wasnot in compliance with the subpena but resultedfromRespondent'sunwillingness to cull thepersonnel records for 1965 from the boxes of"confetti."Respondent contends there was prejudicialtreatment in the Trial Examiner's rulings that OliveStone, Charlotte Klaubo, Robert Barth, and RobertFarkos could be examined by the General Counselunder Rule 43(b) of the Federal Rules of CivilProcedure. Charlotte Klaubo was not examined bythe General Counsel as an adverse witness. Further,Respondent's brief ignores the testimony in therecord in which Olive Stone prior to her examinationunder Rule 43(b) admitted that she had refused totalk to General Counsel when he visited her home onthe morning of the hearing and at the hearing statedon advice of counsel "I don't have to [testify] if Idon't want to." As for Personnel Director RobertBarth and Factory Manager Robert Farkos, theirmanagement positions with Respondent qualifiedthem for examination under Rule 43(b). Moreover,Respondent's contention that the Trial Examinererred in not allowing it to examine Ernest Donnelly,an alleged discriminatee, under Rule 43(b) is notsupported by the record which indicates no refusalon the part of this witness to answer questions.Respondent contends that, in his evidentiaryrulings, the Trial Examiner favored the GeneralCounsel. Thus, Respondent contends that the TrialExaminer permitted the General Counsel to employa leading question in examining employee Wilbournand thereafter credited him, while similar use of aleading question by Respondent in examining Barthled to Barth's being discredited. We are uncertain asto the nature of Respondent's argument. Obviouslyitdoes not contend that the Trial Examiner, inallowing both General Counsel and Respondentfreedom in the use of leading questions, wasindulging in bias and prejudice. Therefore, we areleftwith the improbable proposition that the TrialExaminer is biased for relying in part on Barth'sresponse to Respondent's leading question inreaching the conclusion that Barth's explanationswere vacillating. A careful reading of the transcriptconvinces us that the Trial Examiner was liberal inhis evidentiary rulings in order to expedite thehearing, that there was no favoritism to either side,and that Respondent's use of these rulings to sustainits contention of bias and prejudice is groundless.Respondent contends that the Trial Examinererred by refusing to sustain many of Respondent'sobjectionson the grounds that they were"unwarranted" or "overly technical."At the hearing, both General Counsel andRespondent displayed zeal and ingenuity in pursuingtheir cases as a result of which some objections wereoverly technical and superfluous. The recordindicates that the Trial Examiner, in attempting tomaintain an orderly hearing, criticized both GeneralCounsel and Respondent for their unwarrantedobjections.Moreover,atonepointintheproceedings,Respondent'scounsel,inasympathetic reply to the Trial Examiner's commentconcerning themaking of objections "merelybecause they are technically objectionable," stated,"Mr. Examiner, I agree with you, but we are facedhere with very competent counsel representing thegovernment."Respondent contends that the Trial Examiner'spersonal examination of some of the witnesses isfurther evidence of bias and prejudice. There isnothing in the record to sustain this contention. Outof a total of approximately 82 witnesses called byGeneralCounsel and Respondent, Respondentnames 4 witnesses personally examined by the TrialExaminer. The examination of witnesses by the TrialExaminer was solely in the interest of clarifyingspecific points and does not demonstrate either biasor prejudgment of the case.Respondent contends that the Trial Examiner'sbias and prejudice are exemplified by his permittingGeneral Counsel to amend the pleadings on fourdifferentoccasionsovertheobjectionsofRespondentwhilenotgrantingRespondentpermission to amend its answer, and by the TrialExaminer's rulings on Respondent's posthearingmotions. Section 102.17 of the Board's Rules andRegulations, Series 8, as amended, states in partthat "Any ... complaint may be amended ... at thehearing ... upon motion, by the Trial Examinerdesignated to conduct the hearing." The record doesnot indicate an abuse of the Trial Examiner'sdiscretion in his rulings on amendments. As forRespondent's contention that the Trial Examinerrefused to hear its motion to amend its answer, thetranscript indicates that at the hearing Respondentkept vacillating and could not decide whether toamend its answer or not. Finally, the Trial Examinerasked Respondent to take a position. Respondentthen withdrew its motion to amend.In sustaining the Trial Examiner's refusal to grantRespondent'smotion to disqualify himself, theBoard relies solely on the failure of the record tosustain the objections contained in the affidavits onwhich the motion was based.Even assuming that the Trial Examiner erred insome of his rulings, such errors do not necessarilyrequire setting aside the Trial Examiner's Decision.In deciding whether a fair hearing was held orwhether the Trial Examiner's rulings were soprejudicial that there was a denial of due process,the Board has adopted as its criterion Rule 61 of theFederal Rules of Civil Procedure, which states inpart "no error or defect in any ruling or order of thecourt is ground for setting aside a verdict ... unlessrefusal to take such action appears to the court GREAT LAKES SCREW CORP.151inconsistentwith substantial justice."3Hence,Respondent must show that the Trial Examiner'srulings were prejudicial to its substantive rights.4This Respondent has not done.2.We affirm the 8(a)(1) findings of the TrialExaminer and, in addition, are in agreement with theGeneral Counsel's exceptions that the following actsofRespondent constituted violations of Section8(a)(1):(a)The statement by Plant Manager Farkos toemployee Chapman that "if the Union did come inFarkos would be a negotiator and it would be a year,or two before a contract would be signed."(b)Farkos' statement to employee Rentner "totell Lundberg to take the badge off and he would gettwo men on his shift like they had on the night shift."(c)The response by Foreman Gerdzas on beingreminded by employee Story that only 2 weeksearlier Gerdzas had praised Story's work, "Yes, butunder the circumstances we have got to review thisall again."3.We find, in agreement with the GeneralCounsel, in view of the massive and deliberate unfairlabor practices committed by the Respondent, thattheconventionalreinstatement,backpay,andposting of notice requirements for 8(a)(3) and (1)violations are not completely adequate to undo theeffect that these violations had upon Respondent'semployees.'Thus, we have found that Respondent committed21 violations of Section 8(a)(3) among which were theunlawful mass discharge of 37 employees and thetransfer of 13 employees; that it committed 35violations of Section 8(a)(1) including illegal threats,interrogations, and acts of surveillance; and, inaddition, committed violations of Section 8(a)(2) and(4).Accordingly, we shall require that Respondent,inaddition to posting the notice to employeesattached hereto at all places where notices toemployees are customarily placed, shall mail copiesthereof, after it has been signed by Respondent'srepresentative, to each of its employees. We shallalso require Respondent upon the request of- theUnion to give the Union and its representativesreasonable access, for a period of 1 year beginningwith the issuance date of this Decision, to its bulletinboards and other places where notices to employeesare customarily placed.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrder theRecommended Order of the Trial Examiner andhereby orders that the Respondent, Great LakesScrew Corporation, Riverdale, Illinois, its officers,agents, successors, and assigns, shall take the actionset forth in the Trial Examiner's RecommendedOrder, as herein modified:1.Delete paragraph 2(f). Renumber paragraph2(g)asnew paragraph 2(h). Add the followingparagraphs 2(f) and 2(g)."(f)Copiesof the attached notice marked"Appendix," to be furnished by the RegionalDirector forRegion 13, shall be signed by arepresentative of the Respondent. Thereafter, acopy shall be mailed by the Respondent to each of itsemployees, and additional copies shall be posted byitand be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted.Reasonable steps shall be taken by theRespondent to insure that said notices are notaltered, defaced, or covered by any other material.""(g)Upon request of the Union, immediatelygrant the Union and its representatives reasonableaccess, for a 1-year period beginning with theissuance date of this Decision, to its bulletin boardsand all places where notices to employees arecustomarily posted."2.Add the following, after the Armed Servicesnotification paragraph of the notice attached to theTrial Examiner's Decision:WE WILL grant the Union and itsrepresentatives reasonable access for a 1-yearperiod to our bulletin boards and all placeswhere notices to our employees are customarilyposted.3Rule 61 ofthe FRCP,in full,reads as followsNo error in either admission or the exclusion of evidenceand no error or defeat in any ruling or order or in anythingdone or omitted by the court or by any of the parties is groundfor granting a new trial or setting aside a verdict or forvacating,modifying,or otherwise disturbing a judgment ororder,unless refusal to take such action appears to the courtinconsistent with substantial justice The court at every stageof the proceeding must disregard any error or defeat in theproceeding which does not affect substantial rights of theparties4 SpectorFreightSystem,Inc, 141 NLRB 1110CrownCorrugated Container,Inc, 123 NLRB 3185H W Elson Bottling Company,155 NLRB 714J.P Stevensand Co.,Inc,157 NLRB 869, and 163 NLRB 217TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEHARRY R. HINKES, Trial Examiner:InternationalBrotherhoodofBoilermakers, IronShipBuilders,Blacksmiths, Forgers and Helpers, AFL-CIO, hereinaftercalled the Union, on November 3, 1964, filed the originalcharge in Case 13-CA-6770againstGreat Lakes ScrewCorporation, hereinafter called the Employer, Company,or Respondent,alleging violationsof Section 8(a)(1) and (3)of the National Labor Relations Act, as amended. Thischargewas amended on December 11, 1964. OnFebruary 2, 1965, Respondent, the Union, and theRegional Director for Region 13 entered into an informalsettlement agreement wherein in consideration for thewithdrawal of the charges in that case Respondentpromised not to interrogate its employees, threaten themwith plant closure or reduction of wages or hours of work,withhold or threaten to withhold merit increases, requirethem to request return of their union cards, grant wageincreases, discharge or threaten to discharge them, or in 152DECISIONS OF NATIONAL LABOR RELATIONS BOARDany manner interfere with, restrain, or coerce them.Further, in settlement of 8(a)(3) charges, Respondentagreed to reinstate, with backpay, employees Witkowskiand Nelson.Less than 4 weeks later, on February 28, the originalcharge in Case 13-CA-6925 was filed and amendedthereafter onMarch 29, April 5 and 28, and May 11,alleging violations of Section 8(a)(1), (2), (3), and (4) of theAct. Thereupon, on May 11, the Regional Director forRegion 13withdrew his approval of the settlementagreement with the exception of the 8(a)(3) remedy. OnMay 14, 1965, the complaint was issued. The originalcharge in Case 13-CA-7024 was filed on May 14, 1965.Additional charges in Cases 13-CA-7079 and 13-CA-7130were filed on June 23, 1965, and August 13, 1965,respectively.The complaint of May 14, 1965, wasamended on May 26, 1965, and further amended duringthe hearing by certain additions.Respondent made its answer to the complaint on June 9,1965, and also at the hearing. These answers admitted thetimely filing and service of the charges, jurisdiction, labororganization status of the Union, and supervisory status ofRobertCrawford, Jennings Crawford, Ford, Pavlov,Insalata,Gerdzas,Erickson,Norman, Pozniak, andParavich.Respondent further admitted by its formalanswer and by the statement of counsel during the hearingthat during the last 3 months of 1964 it violated Section8(a)(1) of the Act by:1.Threatening its employees with loss of employmentand wages through discriminatory application of plantrules and other reprisals.2. Interrogating its employees.3.Creating the impression that it kept undersurveillance the union activities of its employees and theUnion.4.Soliciting and inducing employees to revoke theirunion authorizations.5.Soliciting and inducing employees to refrain fromwearing union buttons.6. Instructing its employees to refrain from attendingunion meetings.7.Soliciting individual grievances from its employeesand promising to resolve these to employee's benefit.8.Offering, promising, and granting its employees wageincreases and other benefits or improvements in theirterms and conditions of employment.9.Keeping under surveillance the meeting places,meetings, and activities of the Union and the union andconcerted activities of its employees.10.Restricting the movement of its employees.11.Prohibiting employees from communicating withother persons in the plant.12.Warning employees that attempts to bargainthrough the Union would be futile.Respondent further admits the execution of thesettlement agreement; the transfer (while denying thediscriminatory nature thereof) of employees Wilbourn,Day, Story, Tulk, Guindon, Faron, Morris, Rito, Reynolds,Fuqua, Older, Terry, and Whatley to other departments orshifts inMarch 1965: the discharge (while denying thediscriminatory nature thereof), of employees Smith, Story,Chapman, and Wilbourn; and the mass discharge (whiledenying the discriminatory nature thereof) on March 29,1965, of the 37 dischargees named in the complaint.Respondent denies the supervisory and agency status ofGowran, Stone, and Rapley; the threat by Norman onDecember 6, 1964; the 8(a)(1) acts of Jennings Crawford onor about December 15, 1964; the labor organization statusof, and the allegations concerning, the Employee AdvisoryCommittee; the alleged pre- and post-settlement violationsofSection8(a)(3)and (4) of the Act; the allegedpostsettlement violations of Section 8(a)(1); the dischargeof employees Rentner, Casas, and Tulk; the suspension ofemployees Sebolt and Day; the layoff of employeeMcNanna; the obstruction of the Board hearing bypublishing a plant rule penalizing witnesses and by thedestruction of employee records and their replacementwith manufactured ones; and the discharge of SupervisorMann. Respondent further denies knowledge concerningthe allegation that its alleged agent Stone attempted toalter or destroy certain records in violation of Section8(a)(1).I cannot agree with Respondent that it has not violatedthe settlement agreement by its conduct after February 2,1965.The findings below detail such violations.Accordingly, I must consider both the presettlement andpostsettlement conduct of the Respondent in arriving at adetermination whether the allegations of the consolidatedcomplainthavebeensustained.LarranceTankCorporation,94 NLRB 352;Northern California DistrictCouncil of Hodcarriers,154 NLRB 1384. The unfair laborpractices of the Respondent discussed below are set forthin approximate chronological order.On the issues thus joined hearings were held in Chicago,Illinois, during much of June, July, and October, 1965. Allparties (except the Party of Interest) were representedand afforded full opportunity to adduce evidence, examineand cross-examine witnesses, and make oral argument.The hearing was interrupted between July and October.When the hearing resumed in October a motion todisqualify the Trial Examiner was filed, accompanied byaffidavits, alleging certain behavior on the part of the TrialExaminer indicating bias and prejudice. Section 102.37 ofthe Rules and Regulations of NLRB requires the TrialExaminer to disqualify himself "if, in the opinion of theTrial Examiner, such affidavit is filed with due diligenceand is sufficient on its face." Upon being questioned byme, counsel for the Respondent advised me that I wasnotrequired to accept as a fact whatever was recited in theaffidavit. I then stated I had found at least one grossdistortion of fact in the motion. After examining theallegations of that motion and the requirements of Section102.37 of the Rules, I ruled that the affidavits were notsufficient on their face nor were they filed with duediligence and denied the motion to disqualify.At the conclusion of the hearing the parties were invitedto file briefs and proposed findings and the maximum timewas allowed them for this purpose in view of the length ofthehearingand the complexity of the issues.Nevertheless, only the General Counsel has submitted abrief.The following findings of fact are based upon mystudy of the extensive record in this proceeding, my closeobservation of the demeanor of the witnesses, and anexamination of the only brief submitted for my guidance.''Following a motion to correct the transcript filed bysome of the corrections proposed by Respondent, rejectingRespondent, I issued an order correcting the transcript, adoptingothers, and adding some not proposed by the parties. FINDINGS OF FACTGREAT LAKES SCREW CORP.I.THE BUSINESS OF THE RESPONDENTGreat Lakes Screw Corporation is, and has been at alltimes material herein, a corporation duly organized under,and existing by virtue of, the laws of the State of Illinois.At all times material herein, Respondent has maintained aplant and place of business at 13631 South Halsted Street,Riverdale, Illinois, and has been at all times materialherein engaged at its place of business in the manufacture,sale, and distribution of screws and related products.During the calendar year 1964 in the course and conduct ofitsbusiness operations, Respondent manufactured, sold,and distributed products the gross value of whichexceeded $500,000. During the same period of time itmanufactured, sold, and distributed products valued inexcess of $50,000, which products were shipped from itsplant directly to States of the United States other than theState ofIllinois.The complaint charges, the Respondent's answeradmits, and I find that the Respondent is now, and at alltimes material herein has been, an employer engaged incommerce within the meaning of Section 2(6) and (7) of theAct.II.THE LABOR ORGANIZATIONS INVOLVEDInternational Brotherhood of Boilermakers,Iron ShipBuilders, Blacksmiths,Forgers and Helpers, AFL-CIO, isnow, and at all times material herein has been,a labororganization within the meaning of Section 2(5) of the Act.The complaint alleges that the EmployeeAdvisoryCommittee is, and at all times material herein has been, alabor organization within the meaning of Section 2(5) of theAct.Respondent'sanswer denies this allegation. AnEmployee Grievance Committee was formed in 1958. Itwas disbanded shortly after 1959 and resumed in 1962.Subsequent to December 1964, the Committee wasrenamed the Employee Advisory Committee.Meetings were held by the Committee once a month onaverage. Minutes of some of the meetings were received inevidence.Management representatives explained thatmeetings of the Committee are "used as an exchange ofideas. The meeting can best be used as an effective meansofcommunicationbetweenemployer-employee."Procedures devised by the Respondent specificallyprovide"Grievances of a general or group nature will beaired at the monthly meetings attended by the electedemployeerepresentativesandrepresentativesofmanagement."Among other things, the minutes showdiscussionsof the employees' parking lot and itsimprovement,plans to improve the supply of hot water inthe locker room, plans to revise employees'vacationschedules,discussions of the amount of vacation pay, andcost-of-living pay increases and differences in hourly ratesof pay in different departments,installation of additionaldrinking fountains for employees,and similar matters.Factory Manager Farkos testified that the workload studymade in the shaver department was in response to acomplaint from a committee representative.I conclude that the function of the Committee was todealwithmanagement concerning grievances, labordisputes,wages, and conditions of work and find that theEmployee Advisory Committee is, and all times materialherein has been, a labor organization within the meaningof Section 2(5) of the Act.(Thompson Ramo Wooldridge,Inc.,132 NLRB 993, enfd.305 F.2d 807(C.A. 7).)III.THE ALLEGED UNFAIR LABOR PRACTICESA. The Presettlement Activity1.The motel incident153The Union began its organizational campaign in October1964 by handbilling Respondent's plant. Respondentreacted by admittedly prohibiting union supporters fromcommunicatingwithotherpersons, instructing itsemployees to refrain from attending union meetings,soliciting employees to revoke their union authorizations,threatening its employees with loss of employment andother reprisals for supporting the Union, and creating theimpression that union meetings and other concertedactivitiesof its employees were being kept undersurveillance. The Union, nevertheless, called an employeemeeting for October 25 at the Town and Country Motel.Employee Olive Stone, whose duties include the authoritytomake reservations for company personnel, made acompany reservation at the motel for that date at therequest of Personnel Director Travis. Although thiscoincidence of theunionmeeting with Stone's reservationfor Personnel Director Travis would appear to be of nosignificance, this conclusion is negated by subsequentevents.Respondent admits surveillance of this union meeting.The credible testimony of the manager of the motel revealsthat Travis was registered at the motel on October 25. Onthe next day, October 26, 1964, Stone asked the motelmanager to change the name of Travis' registration ordestroy it. This the manager refused to do. Obviously,Respondent was seeking to destroy evidence that its agentwas at the motel on the day of the union meeting. Suchevidence would be important in a charge of unlawfulsurveillance and its destruction an impediment to theBoard's investigation of the charge. To that extent,therefore, the attempted destruction of the registrationwas an interference with the right of employees to a fairappraisal of any charge of unfair labor practices bydestroying evidence which would be instrumental to anorder preventing unlawful surveillance by the Respondent.(Bannon Mills, Inc.,146 NLRB 611, 627, 630;Certain-Teed Products Corporation,147 NLRB 1517;Duralite Co.,Inc.,128 NLRB 648.)Although Respondent denies any knowledge of Stone'sacts as well as her status as agent of the Respondent, therecord shows that she was the employee whose functionsincluded getting reservations for company officials andthat she had done so both before and after October 25,1964. There was no apparentlimitationupon her authorityas a reservation clerk. Although the record permits aninference of her actual authority to request a change inRespondent's registration at the motel, no such finding isrequired here or under the Act. Under the ordinarycommon law rules of agency, her apparent authority to soact was sufficient to bind the Respondent and I so find.International Ladies' Garment Workers Union v. N.L.R.B.,237 F.2d 545 (C.A.D.C.).Respondent also seeks dismissal of this allegation of thecomplaint because of a variance between it and theevidence adduced. The attempted destruction of the motelrecord occurred October 26, 1964; the original charge inthisproceedingwas filed in November 1964. Thecomplaint alleges that Stone attempted to interfere with aninvestigation conducted by the Board by attempting todestroy the motel record. Respondent argues that since noBoard investigation had begun on October 26, Stone's 154DECISIONS OF NATIONAL LABOR RELATIONS BOARDattempt to destroy the records could not have interferedwith anyconductedBoard investigation. I do not agree.The destruction of a record may, and in this case, wouldhave interfered with the future Board investigation of acharge of unlawful surveillance. The fact that theinvestigation had not yet been conducted by the Board isnotmaterial.The issue was completely litigated andRespondent given all the time requested to present itsdefense to the evidence adduced on the issue.Southwestern of Dallas Optical Company,153 NLRB 33.2.Admitted8(a)(1) violationsRespondent's unfair labor practices intensified inNovember 1964. Admittedly, Foreman Norman threatenedthe employees with loss of employment and wages,discriminatoryapplicationof plant rules and otherreprisals if they gave support to the Union; he also createdthe impression that Respondent kept under surveillancethe union meetings or other concerted activities of theemployees, and interrogated the employees concerningtheirunionmembership. Company President RobertCrawford,admittedly,alsointerrogatedemployeessimilarly.Nevertheless, some of Respondent's employees beganwearing union buttons early in December whereuponRespondent'sunfairlaborpracticesmultiplied.Respondent admits that during December 1964:1.Company President Crawford, Factory ManagerFarkos,andSuperintendentPavlov threatened theemployeeswith loss of employment and wages,discriminatory application of plant rules, and otherreprisals if they gave assistance or support to the Union orengaged in other concerted activities.2.Plant Manager Farkos, Superintendent Pavlov, andForemen Norman and Paravich interrogated employeesconcerning their unionmembership, activities, anddesires.3.President Crawford and Factory Manager Farkossolicitedand induced employees to revoke theirauthorizations of the Union.4.President Crawford, Factory Manager Farkos, andSuperintendent Pavlov solicited and induced employees torefrain from wearing union buttons.5.FactoryManager Farkos, Superintendent Pavlov,andNorman solicited individual grievances fromemployees and promised to resolve the grievances toemployees' benefit if they refrained from becoming orremaining members of the Union or giving assistance orsupport to the Union.6.PresidentCrawford,FactoryManager Farkos,Superintendent Pavlov, and Norman offered, promised,and granted employees wage increases and other benefitsor improvements in their terms and conditions ofemployment in order to induce them to refrain frombecoming union members or giving any assistance orsupport to it.7.FactoryManager Farkos and Foreman Normanrestricted the movement of the employees because theygave assistance or support to the Union or in order toinduce them to refrain from giving assistance or support tothe Union.8.Factory Manager Farkos prohibited employees fromcommunicating with other persons in the plant becausethe restricted employees gave assistance or support to theUnion.9.PresidentCrawford and Superintendent Pavlovwarned employees that attempts to bargain through theUnion would be futile.All the foregoing presettlement behavior was not onlyadmitted by Respondent but conceded by it as well toconstitute violations of Section 8(a)(1) of the Act.3.Other presettlement violationsa.Jennings CrawfordTherewereotherpresettlementactionsof theRespondent which I find to have been in violation of theAct.During the week following Thanksgiving 1964,employee Gary Corder received a telephone call at hishome from Jennings Crawford, Respondent's executivevice president. After identifying himself, Crawford askedCorder if he knew who were involved with the Union; if he,Crawford, could keep in touch with him; that he wouldkeep in touch with Corder; and hoped that he could rely onCorder. Corder testified that one Allen Hanson had calledhim previously, asking if Corder knew anything about theUnion and whether Jennings Crawford could call Corder.Jennings Crawford, however, testified that Hanson toldhim thatCorderwanted to talk to one of the Crawfords andthat he called Corder in response. According to JenningsCrawford, Corder was not at home at the time, so JenningstoldMrs. Corder to have Gary call his telephone numberand Gary returned the call later. Respondent did not putHanson on the stand to corroborate Jennings Crawford'sstatement that Corder wanted to talk to one of theCrawfords. Instead Respondent called Mrs. Hanson whotestified that she told Jennings Crawford that Corderwanted to talk to him. In a prehearing affidavit, however,Mrs. Hanson had stated, "I don't remember him [Corder]asking me to have Mr. Crawford call him or get in touchwith him." With such contradiction I cannot credit Mrs.Hanson's testimony. Mrs. Corder also testified. She statedthat she had never taken a telephone number fromCrawford and given it to her husband. I find Mrs. Corder'stestimony to be credible and persuasive and corroborativeof Gary Corder's testimony. Corder's testimony is alsoimpressive because he was employed by the Respondentat the time of the hearing and would be disinclined tojeopardize his continued employment with the Respondentby falsehood, particularly since he has paid no money ordues to the Union at any time. I therefore credit thetestimony of Gary Corder rather than that of JenningsCrawford,andfindthatRespondentunlawfullyinterrogated Corder, created the impression that it wasabout to engage in unlawful surveillance, and solicited theemployee to engage in such surveillance, all in violation ofSection 8(a)(1) of the Act.Respondent seeks dismissal of this allegation of thecomplaint on the ground of variance between thepleadings and the proof. The complaint alleges thatJenningsCrawfordinterferedwithRespondent'semployees' rightsat an employee's home.The evidenceproves such interference by atelephone conversationbetween Corderat his homeand Jennings Crawford. I findthis difference between the complaint and proof to beindistinguishable and, accordingly, reject this argument ofthe Respondent.b.Billy SprayEmployee Billy Spraybegan wearing a union buttonshortlybeforeDecember 8, 1964.OnDecember 8, GREAT LAKES SCREW CORP.Foreman Norman asked Spray why he was wearing thebutton. Several days later Norman told Spray he wouldhave to stay in his own department as long as he waswearing the union button. He also said that when Spraywas wearing the union button in other departments he wassoliciting votes.When Spray denied soliciting votes oncompany time, Norman replied, "As long as you arewearing this union button you are soliciting union votes.You are more or less a representative of the Union." Laterthat month Spray was called into Farkos' office. PersonnelDirector Travis was also present as well as employeeMaurice Chapman. Farkos wanted to know why Chapmanand Spray were wearing union buttons, and he told themthat President Crawford did not need Great Lakes Screw,that he had other interests and was a wealthy man. Onseveral different occasions when Spray visited Farkos'office, Farkos questioned Spray's reason for wearing theunion button and not pulling it off.On one occasion in December 1964, Spray was using atelephone on company property, something which he haddone frequently in the past and concerning which nocomments, rules, or prohibitions had been voiced. Shortlyafter starting the telephone conversation, Spray wasapproached by Foreman Norman who accused Spray ofbeing on the telephone too long. Angry at this criticism,Spray went to Farkos and complained of Norman's"riding" him. Spray asked Farkos if he wanted him to quit.To which Farkos replied, "I would rather see you reformthan quit. I would rather see you pull that button off thanto see you quit." Since there was no criticism of Norman'sbehavior, the fair inference from Farkos' language is thatthe complained of treatment would continue unless Spraytook off his button. It should be noted at this point that theRespondent has admitted Farkos was inducing employeesto refrain from wearingunionbuttons in December 1964 inviolation of Section 8(a)(1).Spray obtained his union card from employee Phelpswho was discharged by the Respondent on December 11,1964.On learning of Phelps' discharge, Spray went toFarkos' office and offeredto pull his unionbutton off ifFarkos gave Phelps his job back. On the followingMonday, Spray went back to Farkos and repeated hisoffer. Farkos then telephoned Phelps' home, stating thatSpray had convinced him to give Phelps another chanceand asking Phelps to come in. Spray then removed hisbutton. The climate then changed rather dramatically forSpray. When Spray went to the same telephone to call thesame party that he had called when Norman hadreprimanded him, Farkos,seeinghim, invited him to useFarkos' telephone.Although Spray had told Farkospreviously that he had a "personal gripe" because he hadnot received all of the 10-cent raise but only 5 cents of it, apayroll change notice was put through on December 22(after Spray had removed his union button), not only givingSpray the 5-cent increase but making it retroactive to theprevious June 1. I find this retroactive pay increase theresult of Spray's removal of the union button and aviolation of Section 8(a)(3).Norman's contradiction of Spray's testimony wasunconvincing.He first denied questioning Spray aboutwearing a union button but later admitted asking him whyhe put it on. He was in some doubt as to dates of his visitswith Spray. With respect to restricting Spray's movementwhen he wore the union button, Norman first denied suchrestriction, admitting only that he told Spray to spendmore time at his machine. Later he stated that he155requested Spray to stay by his machine. Norman alsotestified that this instruction was given to Spray in mid-November, although, according to Norman, Spray'salleged absences from his machine did not start until earlyDecember. Farkos' version of his conversations with Sprayare similarly unpersuasive. For the reasons discussedlater, I have placed little reliance upon the testimony ofFactory Manager Farkos. Farkos testified that when Sprayoffered to remove his button if Phelps was reinstated,Farkos replied,"No, I don't make deals."It should benoted, however, that when Farkos testified about anotheremployee (Rentner), he said, "I listened to his complainton that merit increase. I said-I will make a deal withyou."Farkos claimed that Spray asked to speak toPresidentCrawfordwho later instructed Farkos toreinstate Phelps. Crawford, however, was not asked aboutthis incident. Considering the credibility of Respondent'switnesses and the demeanor of employee Spray, I amconvinced that the only credible version of the Spray storyis the one given by Spray and not the ones given byRespondent's witnesses who contradicted themselves andforwhom corroboration, though available, was notforthcoming.c.EarlCasasand Ernie DonnellyErnieDonnellywas hired by the Respondent inFebruary 1964 and engagedin unionactivity in November1964solicitingunionauthorizationcards.OnNovember 18, 1964, Foreman Norman called Donnelly tothe office and told him "I was informed that you arepushing the Union...." "I am here to change your way ofthinking if you are...." "Forinstance, if they gave you adime raise,you would have to pay itall outin dues, theCompany would cut down to maybe 8 hours a day insteadof 9, you would lose your Saturday overtime, so what doyou gain? Nothing." I find these remarks by Norman toDonnelly to be contrary to Section 8(a)(1) of the Act in thatthey createdthe impressionof surveillance and threatenedloss of wagesas alleged inthe complaint and admitted byRespondent's answer.Employee Earl Casas was hired in March 1964. Hebegan as a helper and was quickly promoted to setuptrainee.He received two pay increases and was praised bytwo foremen. He began wearinga unionbutton aroundmid-November 1964. Later thesame month,he had aconversation with Norman, his foreman. Norman told himthat employee Spray had been pushingunion buttons andthat Donnelly, who was Casas' operator, would not get faras long ashe had anything to do with the Union. He alsoasked Casas why he was for the Union. Norman testifiedthat he did notengage insuch conduct. Respondent'sanswer, however, admits Norman's unlawful interrogationof employees in November 1964aswell as illegalsurveillance by him at thattime andI so find.On December 9, 1964, Casas punchedin at7 a.m., hisstartingtime, and went to change clothes. Uponleavingthe locker room, he met a foreman who offered to buy hima cup of coffee. He then headed for his machines where hesaw Normanstanding.Norman asked him why hismachines were not running and when Casas replied thathe thought the helper was supposedto startthe machines,the foreman swore at him. Casas, angered, responded inkind, whereupon the plantelectrician, passingby, advisedCasas not to talk to a foreman that way and Casas went towork. An hour or an hour and a half later, Norman told 156DECISIONS OF NATIONAL LABOR RELATIONS BOARDCasas he was wanted in the front office where he foundTravis and Farkos. Farkos asked Norman what hadhappened and Norman said Casas had cursed him. Farkosthen told Casas, "We are going to have to let you go."Casas offered to apologize in front of the whole plant tokeep his job but Farkos was unrelenting.Norman testified that Casas used the obscenity, not he,but admitted that he did not become disturbed by it. Theuse of such language in the plant is a common occurrenceand Casas and Norman had used such language in theirconversations with each other when they were coworkers.Moreover, Arlene Casas, Earl's mother, also employed bythe Respondent, spoke to President Crawford on the sameday about her son's discharge. Crawford conceded thatNorman had cursed first but went on to ask her if Earlwore a union button, saying that he did not allow the boystowear union buttons in the plant and showed her acollection of union buttons which he said he had takenfrom the boysin the plant.The Respondent's discharge of Earl Casas for thealleged obscenity without any prior warning, in disregardof the offer to apologize, and irrespective of the generaluse of such language in the plant and particularly betweenNorman and Casas, added to Crawford's explanation giventoEarl'smother, whose testimony is credited in thisrespect, makes it obvious that Earl's obscenity was only apretextual cause for his discharge. Of real and immediateconcern to the Respondent was Earl's union membershipandactivity.Thisconclusion is fortified by theRespondent's admission that at this time it was solicitingits employees to refrain from wearing the Union's buttons.Ifind, therefore, that the discharge of Earl Casas wasviolative of Section 8(a)(3) of the Act in that it wasdiscriminatorily aimed at discouraging membership in theUnion.d.Maurice ChapmanEmployeeMauriceChapman testified about aconversation he had with Farkos in the early part ofNovember 1964 in which Farkos said he could notunderstandwhy the employees were wearing unionbuttons. A few days later, Farkos told Chapman that hewould not have to worry about his job if Chapman wouldremove the union badge. Still later, Farkos told Chapmanthat if the Union did come in, Farkos would be a negotiatorand it would be a year or 2 before a contract would besigned.He also said that the Union had organizedKentucky Screw, another plant formerly owned byCrawford, but when the employees came to work thefollowingMonday, the machinery had been loaded upontrailers, removed from Kentucky Screw, and moved toGreat Lakes Screw. These coercivestatements weredenied by Farkos. It should be noted, however, that theRespondent has formally admitted that Farkos threatenedthe employees with loss of employment, interrogatedemployees concerning their union membership, inducedemployees to revoke their union authorizations, andsolicited employees to refrain from wearing the Union'sbuttons, all in December 1964. I credit the testimony ofChapman in any event rather than the testimony of Farkoswhich I have found unreliable, as discussed later.Chapman also had a conversation with Farkos about amerit raise. Farkos told Chapman in mid-November thatChapman had a merit raise coming but did not knowwhether to give it to him because Chapman had worn aunion button. Respondent's knowledge of Chapman'sunion interests is corroborated by Chester Mann, a formerforeman. He testified that Superintendent Ford asked himifhe saw anything in his department. When Mannanswered in the negative, Ford responded, "Do you meanyou didn't see Chapman wearing a union button? Are youblind? You had better get on the ball." In December Mannrecommended six or seven employees, includingChapman, for merit increases. Later, Ford told Mann thatall of the increases had gone through except Chapman's.Still later,PersonnelManager Travis told Mann thatFarkos was holding Chapman's merit rating on his desk.2Mann then went to Farkos who told him to tell Chapmanthat "his raise was being held up until he came around tothinking the way they wanted him to." Farkos admitstalking to Chapman about his merit increase but deniesthe statement attributed to him by Foreman Mann. Headmitted, however, that "the papers had piled up" andthat he told Chapman he would get his raise when theothers did. The fact of the matter is that Chapman'sincrease was made effective on the same date as theothers but was not approved on the same date as theothers.Respondent's records show that Chester MannpreparedratingsheetsontheseemployeesonDecember 7, 1964. All of them except Chapman'scontained a notation "OK 10" with the signature of Farkosand Ford and the date December 8. Chapman's bears thesignature of Farkos and the date December 14 followed bya notation over the signature of Ford "effective date12/7/64." The payroll change notices for these employeeswith the exception of Chapman's are dated "12/7/64" andcarry an effective date of "12/7/64." Chapman's payrollchange notice also carries an effective date of "12/7/64"2By motion filed December29, 1965,Respondent seeks tostrike the testimony of Foreman Mann, as well as that ofemployees Smith, Rentner, McNanna, Lundberg, and Donnelly,concerning their conversations with, or admissions of, Personnel.Manager Travis, who died on October 2, 1965. All of the subjecttestimony was received during June and July 1965, while Traviswas alive. An Illinois statute provides:... in every action,suit or proceeding a party to the samewho has contracted with an agent of the adverse party-theagent having since died-shall not be a competent witness asto any admission or conversation between himself and suchagent unless such admission or conversation with the saiddeceased agent was had or made in the presence of asurviving agent of such adverse party ....Counsel for the General Counsel opposes this motion with amemorandum of law. I have concluded that the motion to strikemost be denied:1.The Illinois statute refers to contracting parties, a situationwhich does not pertain to this proceeding.2.Theimcompentency must exist at the time of testifying,which was not the case here.97 CJS p. 557.3.Therewere surviving agents present at the time Travisspoke, such as secretaries and others.4.Themotion is not timely, having been made months after theclose of the hearing. At the time of Travis' death, the GeneralCounsel had not rested and Respondent had not begun itsdefense,yetnothing was said about the testimony now objectedto.5.Some of the employees involved were cross-examined bycounsel for the Respondent about their conversations with Travis,indicating Respondent's waiver of their incompetency.Clarke v.Storchak, 52 N.E. 2d 229:(322 U.S. 713).6.Rules of evidencein theU.S.DistrictCourts need befollowed only "so far as practicable.-ChunKing Sales, Inc., 126NLRB 851, 865. GREAT LAKES SCREW CORP.157but is undated. Moreover, the payroll change notices areapproved by the initials "F. T." Chapman's notice appearsto have been initialed similarly. A handwriting expert,however, testified that Chapman's notice was not initialedby the same individual whose initials appear on the othernotices. I am convinced that the approval of Chapman'swage increase was held up by Farkos and I credit thetestimony of Chapman and Mann indicating that the delaywas due to Farkos' dissatisfaction with Chapman's unionattitudes. I find, therefore, that the delay in approving thewage increasewasdiscriminatorytodiscouragemembership in the Union in violation of Section 8(a)(3).e.The December 14 speechOn December 14, 1964, President Crawford made aspeech to the employees. Among other things heannounced a general wage increase and reminded them ofa union's attempt to organize Kentucky Screw and theCompany's response, removing the machinery andtransporting it to Great Lakes Screw. Again, Respondent'sanswer specifically admits his unlawful threats ofunemployment, unlawful solicitation of employees torevoke their union authorizations, unlawful promises ofwage increases, and unlawful warnings that attempts tobargain through the Union would be futile, all onDecember 14, 1964. Crawford testified that he had a plantnamed Kentucky Screw but denied mentioning it in hisDecember speech. It should be noted that Crawford'sdenial of any mention of Kentucky Screw was made whencalled to testify on behalf of Respondent. Earlier, whencounsel for the General Counsel questioned him as amanaging agent of the Respondent, he could merely notrecall speaking of Kentucky Screw. Crawford's denial wascredibly contradicted, however, by many ofthe witnesseswho took the stand.B. PostsettlementActivity1.Thenew rulesOn February 2, 1965, Respondent entered into thesettlementagreement previously described and onFebruary 3 posted the settlement notice. On the same day,President Crawfordagainaddressed the employees. Inthis speech he announced new absentee rules wherebythree unexcused absences would result in a 1-weeksuspension and four absences bring discharge.Prior tothis time Respondent's rule with respect to absenteeismwas much less specific, employees merely being subject todischarge,afterconsiderationofextenuatingcircumstances, if absences happened at a rate of morethan 1 day per month. Crawford blamed the Union for thenew rules. As one employee, Carl Black, recalled,Crawford said, "Everybody is not responsible because wehave to go by these rules, but the ones that-for the Unionare, and the rest of us have to suffer along with them."Anotherwitness,employeeMcNanna, rememberedCrawford saying, "It wasn't his doing but that was the waythat the men in the shop were bucking the Union. Theyforced it upon him." Crawford denied making suchstatements claiming that what he said was taken entirelyfrom a written text which was introduced in evidence.There is no corroboration, however, of Crawford'sstatement that what he told the employees was what waswritten in the text not even by supervisory personnel,some of whom were present at that speech. Moreover,Crawford's demeanor on the stand did not lead me tobelieve he would be apt to so discipline himself. Heshowed no hesitancy in speaking up, in offeringunsolicitedresponses,and retorting sharply and,sometimes, impertinently. Thus, at one pointcounsel forthe Respondentasked that I caution Crawford to answeronly when questions were asked and on another occasionstatements made by Crawford were stricken by me at therequest ofRespondent's counselas there was no questionpending at that time. In short, I cannot credit Crawford'stestimony that he spoke only from the written text ratherthan spontaneously and impulsively very much as he didon the witness stand.EmployeeDay testifiedcrediblythatCrawford"explained this meeting was called to explain there was anew ruling on absenteeism and tardiness and these werenot his [Crawford's] rules, but he would enforce them.These rules were handed down to him from the LaborRelations Board and the Boilermakers Union and some ofyouse [sic] out there." Later, Day testified, Ford, in thepresence of Factory Manager Farkos, told him "they didn'tlike this paper work no more than we like having the rules,but the Labor Relations decision that they should-thatthiswas the way it was going to be and they had tocorrespond with it." This was not contradicted by Ford orFarkos.Farkos in his testimony attempted to rationalize theinstitution of the new rules in February 1965. He allegedlyordered a study ofabsenteeism in the summerof 1964 andordered the hire of extra employees because of it. Headmitted, however, that after August 1964 he neverchecked on compliance with his order or whether extraemployees were hired. If absenteeism was thereal causeof the new rules in February 1965, Farkos would certainlyhave exhibited a continuing interest between the summerof 1964 and February 1965. His unfamiliarity with theproblem in the fall and winter of 1964, if there was aproblem, discredits the explanation for the institution ofthe new rules. The credible testimony of the employeeswho heard Crawford's speech on February 3,1965, clearlyestablishes that the creation of these new rules was adiscriminatorychange in a term or condition ofemployment to hinder union organization and unionadherence by making it clear to the employees that theUnion was responsible for theimpositionof harsher rulesand penalties.2.Tulk, McCutcheon, Pierce, and DayFollowing the posting of the settlement notice, moreemployees began wearing union buttons. Edward Tulk hadworn a union button but removed it shortly beforeChristmas 1964. When Nelson was reinstated in February1965, Tulk put his buttonon again.Two or 3 days later,Stanley Gowran, his foreman at the time, ordered Tulk tostay in his department at all times except for coffee and togo to the washroom. Gowran testified that he ordered Tulkto stay in his department because he saw Tulk leaving hisdepartment to visit other departments. This testimony,however, is contradicted by Gowran's own writings. Thus,Tulk's rating sheet executed by Gowran in December 1964notes "spends time checking machines often" and rateshis conduct on the job "good." Likewise, the rating sheet,approved March 1965, has Gowran's remark, "Usually onthe job at all times.conduct good on the job." Iconclude that Gowran's explanation is not credible, and 158DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat Tulk was discriminatorily restricted to his departmentto discourageunion membership in violationof Section8(a)(3).McCutcheon, employed by the Respondent since 1955,put on a union button duringthe first week of February1965. Shortly thereafter, ForemanInsalata called him tothe office and told himthat sincehe was wearing thebutton, he was to stay by his machine. Two or 3 days later,Insalata askedhim what he thought the Union wasgoing toget in theCompany.Insalata alsosaid thathe, Insalata,had helpedorganize motion picture unions;that "theywent to anylimit to get whatthey wanted" and that theywould ruin Great Lakes Screw. This time he "warned"McCutcheonto stay rightby hismachine.ForemanInsalata denied saying these thingstoMcCutcheon, but Ido not credit his testimony in view of his obviousunreliabilityasdisclosedbelow concerningemployeeSmith'sdischarge.During his 10 years of employment atRespondent'splant,McCutcheonhad never been sorestricted in his movements.Many witnesses,includingFarkos himself, testifiedthat it was common practice inthe plant for employeestomove about,away from theirmachines and departments,and talk among themselves.Farkos'testimony in this respect is interesting.After firsttestifying that the workers "are always at their coffeemachines"and that he saw them congregating at theircoffeemachines"virtually everytime he walkedthroughthe plant,"he added, "Inevernoticed it specifically withthoughtinmindthatitwas gettingabused. The abusescame whenthe Boilermakers came."This was in October1964. Nevertheless,Farkos admittedthat he didnothingabout this alleged abuse in October, November,December, January, February, or March nor did any of hissuperintendents or foremen report that the people were onidle time.The only reasonableconclusion is that theemployeesenjoyed acertainfreedom ofmovement andthat the alleged abuse of such freedom testified to byFarkos is incredible in view ofhis indifference for at least6 months after he first wassupposedto havenoticed it andthe failureof his subordinates to reportsuch abuses tohim.EmployeePierce also began wearing a button inFebruary.Shortly thereafter,Insalataexpressed hissurprise at Pierce's wearing a union button and told him,"These guysare not going to tolerate you guys unionizingthisplace.the same thing will happen to you ashappened before we had the otherelection."The recordindicates thatshortly beforea representation election heldat the Respondent's plant in 1962,therewas a massdischarge.I find thesecommentsto be clearlycoercive inviolationof Section8(a)(1) despite Insalata's denials ofsuch language which I do notcredit in view of hisunreliability as disclosed in connectionwith the dischargeof employee Smith, below.During thelastweekin February, employee Day alsobegan wearing a button. In early March,Insalata came upbehindhim and whenDay turnedaround,Insalata threwhis arms up in surprise.Looking at Day'sunion button heasked, "What's the matter, what happened,what's wrongwith ... [you] ?" adding, "You usedto be a niceguy." I donot find this commentcoerciveor threatening in violationof Section 8(a)(1), but merelyindicative of the unionanimus on the partof Respondent's agents.3. James LundbergJames Lundberg was hired by the Respondent in May1962 and began wearing a union button on February 12,1965.He was the first to wear a union button in hisdepartment after the settlement agreement.Three dayslater, his foreman,Eddie Adams,transferred him to a newbattery, consistingof twohigh-speed Hartford machinesand aWaterbury No. 20. Thesemachines ran faster andused bigger blanks than his previous machines, whichwere Waterbury No. 10.These blanks were dumped in apan and were lifted to be emptied into a hopper. Eachpanful weighed 50 to 60 pounds.No suchliftingwasrequired on his previous battery.Lundberg's new battery had previously been operatedby James Martin, who had injured his wrist while at work.When Martin asked to be returned to his high-speedmachines,Foreman Adams said,"No," and told him thathe had a man whom he wanted to put on the high speeders.Ray Rentner,a setup man on these high-speedmachines,told ForemanAdamsthat Lundberg was toosmall a man toworkthat line. Adams retorted that ifLundberg "couldn't handle it, he could quit."Rentner alsoreported thisto Farkoswho told him to tell Lundberg totake the badgeoff andhe would get two men on his shiftliketheyhad on the night shift.Testimony byRespondent'switnesses suggests that Lundberg's newwork was actually easier than his old work. Farkoshimself, however, in testifying about the switch betweenLundberg and Martin and his refusal to put Martin back onhis high-speed machines,saidMartin "still hadn't beenformally takenoff oflightduty." Sucha description ofMartin'swork on the Waterbury 10's as "light duty"makes the contention that the high speeders were eveneasier to work on than Waterbury 10's quite incredible andIrejecttheargument.IfindLundberg'stransferdiscriminatorilymotivatedtodiscourageunionmembership in violation of Section 8(a)(3).Here too, Respondent claims a variance betweenpleadings and proof and seeks dismissal of the allegationofLundberg'stransfer.The complaint charges adiscriminatory transferof Lundbergto another departmentor shift.Lundberg's discriminatory transfer was to anotherbattery.The differenceisslightand not meaningful.Moreover, the issuewas fullylitigated.I, therefore,rejectthis argument.SeeSouthwesternof Dallas Optical Co.,153 NLRB 33.Charges regarding Lundberg's transfer were filed onFebruary 25, 1965.Farkos testified that a week later,seeing "that Lundberg had a lot of idle time," he told thesuperintendent that he wanted"that manput to work."Reference has been made to Farkos' testimony that he didnothing about the idle time of employees between October1964 and March1965.Here, however, he went out of hisadmitted course of conduct to see that Lundberg,specifically,was put to work,demonstrating an obviousdiscriminatoryattitude,althoughnotnecessarilyaviolationof the Act.4.Foreman MannChester Mann worked as a foreman for the Respondentfor 15-1/2 years before leaving the Company in February1965.During his employment he attended supervisorymeetings. In his testimony he referred to such a meeting atJenny's Restaurant at which President Crawford told thesupervisory personnel present that he was going to "laydown the law to the employees"and tell them he wouldclose the plant like he closed Kentucky Screw if theyinsisted on forming a union.Mann was confused as to the GREAT LAKES SCREW CORP.159date of this meeting, placing it in November or December1964, instead of its actual date which was apparently earlyFebruary 1965. The confusion is further compounded bythe fact that Crawford's statement to the employeesconcerning Kentucky Screw occurred on December 14,1964,which was prior to the supervisory meeting atJenny'sRestaurant in February 1965. I find Mann'stestimony with respect to the supervisory meeting atJenny's Restaurant unreliable and make no finding basedupon it.Mann also testified about an emergency meeting offoremen in January 1965 at which meeting FactoryManager Farkos told the foremen that the Union wasgetting to be a problem and estimated the Union's strengthator about 100. Farkos also questioned each of theforemen about the number of union members in theirdepartments and spoke of a rumor of a spy among thesalariedpersonnel.Farkos instructed the foremen to"delve into the minds" of the employees and "stress thepoint that unions were no good." Farkos admitted thatsuch a meeting was held and that he spoke of a rumor of aspy being among the salaried personnel. Although Manntestified that Farkos told the foremen the Company hadpaid $100 and discovered the spy, Farkos denies such astatement.He testified that he told the foremen thatinformation of this type was worth probably $100. Whenpressed for an explanation of his reason for such astatement, he attributed it to "unpremeditated ingenuity."On balance, I credit Mann's version of this meeting andfind that Respondent instructed its supervisors to engagein unlawful interrogation and surveillance in violation ofSection 8(a)(1).Around the same time, Superintendent Ford upbraidedMann for not noticing that employee Chapman waswearing a union button, which incident has beenmentioned previously in connection with employeeChapman. It was at this time that Mann was warned, "Youhad better get on the ball." Such criticism is consistentwith the testimony that foremen were expected to reportthe union supporters to management. Mann's failure to doso occasioned the warning from Superintendent Ford.Ford did not deny this incident and I credit the testimonyofMann. I find that Ford's warning was an impliedinstruction toMann that he engage in surveillance ofemployees' union activities and as such a violation ofSection 8(a)(1).In the latter part of January 1965, Farkos told Mann hewas taking Chapman to his office. When Chapman failedto return after some 25 minutes, Mann called Farkos to seeifChapman was still there. Farkos answered, "Yes" andslammed the receiver. Later both Ford and FarkoscriticizedMann for disturbing Farkos at a time when,according to Mann's testimony, they were trying to getChapman straightened out about his union beliefs. Mannconcluded his testimony testifying that he was laid off for aweek on February 18 and was discharged when hereturned 1 day late. Although I credit Mann's testimony, Ifind it insufficient to base a finding of an unlawfuldischarge. Mann merely testified that he was reprimandedfor not noticing Chapman's union button. Thereafter, nomention was made of this dereliction. Weeks later, he wassuspended. Mann did not give any details whatever of thesuspension interview. The causal connection between thereprimand and thesuspensionis left to conjecture andinference.Moreover, thedischarge,according to Mann,was for his failure to return to work when due. There is nosuggestion of any other reason for thedischarge. Itherefore conclude that the General Counsel has notsustained his burden of proving that Mann's suspensionand discharge were the result of his refusal to conductillegal surveillance for the Respondent.5.BillyWilbournBillyWilbourn started to work for the Respondent inNovember 1962 and transferred a year later to qualitycontrol. For more than 2 years he worked as an inspector,including final inspector in heat treat, final inspector inheaders, and final inspector in rollers. Respondentstipulated that it had knowledge of Wilbourn's unionactivity on October 25, 1964, the date that Wilbournattended the union meeting. Early in 1965, Quality ControlManager Erickson asked Wilbourn to change from secondshift to day shift. Although Wilbourn told Erickson that hedid not want to work days because he had a part-time dayjob and also had to take his children to school, he acceptedthe switch because Erickson said it would be onlytemporary. After 6 to 8 weeks of day work, he returnedagain to the second shift. On March 19, 1965, Wilbournput on a union button. On the same day, Erickson toldWilbourn that the Company was going to start transferringits inspectors and that Wilbourn would go to day shift forfinal inspection.Wilbourn objected and Erickson said,"Don't give me any argument." Erickson also told him thathe would learn the final inspection from another inspector,SanFilippo.Erickson testified that this "rotationprogram" continued, but later admitted, however, thatexcept for Inspector Prust,Wilbournwas theonlyinspector transferred under this alleged program for "eachand every" inspector. Prust was so transferred for only 1dayto fill in for an absentee inspector. I find that thereason advanced by Erickson for Wilbourn's transfer wasonly pretextual, and that the real reason was Wilbourn'sunion membership, in violation of Section 8(a)(3).ThatnightwhenWilbourn punched out, NightSuperintendent Pozniak said to him, "Good luck on days,Wilbourn. You will need it." Although little significancemight be attached to such a remark, subsequent events,however, lead to a different conclusion. Workers on thenew shift made life very unpleasant for Wilbourn. SanFilippo called him a fink. Another employee called him aNazi,scum, and a communist. Leadman Konsackithreatened to punch him in the nose. Stella Waltersrefused to talk to him. Here, too, such behavior by fellowemployees would not ordinarily be indicative of any unfairlabor practices on the part of Respondent. Farkos'explanation of the behavior, however, sheds a differentlight. According to him, "Perhaps they thought he violateda trust."With the added fact that Respondent knew ofWilbourn's union activity and, according to the testimonyofFarkos and Pozniak, was receiving reports fromsupervisorsregardingunionstrength,withFarkosmaintaining a list of union supporters, it is quite likely thatthe Respondent was aware of antiunion attitudes amongemployees in Wilbourn's new day shift and used thatanimosity of those employees toward Wilbourn.San Filippo andWilbourn had an argument onMarch 22. Foreman Smith summoned Quality ControlManager Erickson who heard San Filippo ask who wasgoing to strike the first blow. Wilbourn began to cry andwent to the washroom. Upon his return, Erickson askedboth men what had happened. Wilbourn was silent butSan Filippo complained that Wilbourn refused to do thejob San Filippo ordered him to do. Erickson then askedWilbourn if he still refused to do the job and Wilbourn's 160DECISIONS OF NATIONAL LABOR RELATIONS BOARDresponse was to start doing the task in question. Ericksonmade no inquiry to ascertain if San Filippo had given himthe whole, true story, not even asking the other supervisorwho was present. According to Erickson, San Filippo'sorder to Wilbourn was to file blueprints after both he andWilbourn had used them. Although Wilbourn had beentransferred to learn final inspection from San Filippo, thefiling of blueprints was not a specialized operation in SanFilippo's department but was done in all departments anditcan be assumed that since Wilbourn had worked as afinal inspector, Erickson knew that, in this respect,Wilbourn needed no instruction from San Filippo nor wasany order from San Filippo warranted. Erickson'stestimony in this respect is somewhat contradictory andunclear. At first, he testified that Wilbourn had never beenafinal inspector.Later,however, he admitted thatWilbourn gave the "final okay" of the heat treatdepartment, the "only inspection" in headers, and the"last inspection" in rollers.In any event, Erickson reported the episode to Farkos.First, Erickson testified thathewas instructed by Farkosto speak to San Filippo. Later he testified thatFarkosspoke to both men, telling Wilbourn to avoid getting intoarguments with other employees but telling San Filippomerely to stop such argument on company time. Thisdisparate treatment was reflected in company records.Previously,Wilbourn's relations with other employeeswere considered satisfactory and he was rated as quiet andhaving a very good disposition. Nevertheless, a writtenreprimand was put into Wilbourn's file concerning theMarch 22 incident. None of the other employees who hadthreatenedWilbourn and called him various names hadwritten reprimands put in their files, not even employeeDimitri, who, according to Farkos, had threatened to throwWilbourn into the hopper and who, Farkos knew, was bigenough to do it. The oral reprimand given San Filippo canhardly be deemed any reprimand. Farkos testified that hespoke to San Filippo about San Filippo's calling Wilbourna fink to which San Filippo replied, "Yes, we don't needfinks on the payroll." The response of Farkos was,admittedly, simply,"I am inclined to agree with you.Inany event no more arguing on company time." Thisdisparity in reprimands for improper behavior is indicativeofRespondent's interferencewith,and coercion of,Wilbourn in the exercise of his right to join the Union inviolation of Section 8(a)(1) and I so find.Wilbourn complained to Farkos about the harassmenthe was experiencing. On the same day, Crawford spoke toWilbourn in the presence of San Filippo and ForemanInsalata, and told Wilbourn, "I want to get you people likeme, to thinking like me."OnMarch 29,Respondentdischargedsome 37employees.Erickson toldWilbourn that his job ininspection had been eliminated but that he could exercisehis seniority and go back to material handling. Thisresulted in a 47-cent-per-hour pay cut. On April 2,Wilbourn was summoned to Farkos' office and was askedby Farkos "What are you doing with those union buttonson?" He also asked Wilbourn whether any employees inhisdepartment were for the Union. When Wilbournanswered, "None," Farkos said, "You are right." Farkosalso added, "The percentage is higher in the rollers but wegot rid of those guys." He also told Wilbourn that therewere a few left, naming employees Nelson, McCutcheon,Gary, and Rentner. I find Farkos' comments to be coerciveand interfering in that it created the impression ofsurveillance and threatened discharge, in violation ofSection 8(a)(1).Farkos showed Wilbourn some union buttons in his deskand told him, "It wouldn't be any reflection if you pullyours off and go in there and put it on Vic's [Erickson's]desk."When Wilbourn reminded him that he no longerworked for Erickson, Farkos again told him "Go in thereand put them on his desk." This inducement to remove theunion button is also violative of Section 8(a)(1) in implyingrewards for so doing. Wilbourn promised to think it overduring the weekend and when he returned to work onApril 5, Foreman Pozniak told him that Farkos was waitingfor him. At this time Wilbourn told Farkos that he hadreasons for not pulling his union button off, one being thatseniority was not followed in that Stella Walters took overhis job in heat treatment. Wilbourn asked to see JenningsCrawford and when he saw him the next day complainedabout seniority not having been followed. Upon leavingCrawford's office, Wilbourn was told by Farkos, "We aregetting rid of all the guys with buttons on ... I will be back. to see if you have yours off," a remark that is plainlythreatening and violative of the Act. Although Farkos didnot come back, Jennings Crawford came to Wilbourn thenext day and said, "I see you don't have that button offyet."On April 8, Wilbourn was called to Personnel DirectorBarth's office where Barth read him a statement accusinghim of engaging in arguments and soliciting union cards onworking time. The arguments referred to in this reprimandwere the events of March 22 described previously.On April 15, one day after the Union handbilled theplant, Foreman Orawiec told Wilbourn, "You will stayhere at your job at all times, you won't be running around,you are nothing but a troublemaker and an instigator." Ifind this restriction a violation of Section 8(a)(3) in that itwas a discriminatory change in a condition or term ofemployment. Wilbourn told him he had taken about all hecould and asked for a temporary layoff until there was anopening in inspection. Orawiec promised to see about it.Orawiec admitted telling Wilbourn to stay at his machinebutdenied that he called him an instigator ortroublemaker. Orawiec further testified that when anotheremployee complained that Wilbourn had spoken to himabout joining the Union, he told Wilbourn to leave thepeople alone, even though the conversation took placeoutside the plant.I find this restriction of communicationan interference withWilbourn's rights in violation ofSection 8(a)(1). The next day Wilbourn asked Barth for alayoff but was refused.Wilbourn did not report for work on May 10, 11, or 12.On May 12, he received a telephone call from PersonnelDirector Barth asking him if he had quit. When Wilbourndenied quitting and said he would be back in the morning,Barth told him he would not find his timecard adding,"You quit." Barth testified that when he called Wilbournhe told him that his 3-day absence was an automaticdischarge under the new absentee rules. The rules,however, provide for automatic discharge for "failure tocall in orotherwise notify the Personnel Department by the3rd day."Here, however, Barth admits being notified byWilbourn on May 12, the 3rd day, that Wilbourn had notquit. I find, therefore, that Wilbourn's discharge was notpursuant to the absentee rules, but discriminatorilymotivated to discourage union membership in violation ofSection 8(a)(3).On May 15, Wilbourn went to Barth'soffice where he spoke with both Barth and Farkos. Theyinformed him that they had an inquiry from anothercompany for which Wilbourn had gone to work and thatthey were going to tell that company that they would not GREAT LAKES SCREW CROP.rehireWilbourn because he had not given them enoughwarning before he quit. Farkos also told Wilbourn thatthey were going to make the Board hearing last for 6months. Farkos' version is only slightly different. Heclaims that he merely said that the hearing would last 6monthsbecause theBoardwaspersecuting theRespondent. I creditWilbourn's version of Farkos'statementand find suchstatementtobe violative ofSection 8(a)(1) in that it would tend to discourage unionactivities of employees by delaying adjudication of allegedwrongs committed by Respondent.6.William SmithEmployeeWilliamSmith began working for theRespondent in mid-January 1965, and was discharged onMarch 26, 1965. At first, Insalata was his foreman. About aweek before his discharge, Eddie Adams became hisforeman. About 2 weeks before his discharge, Insalata hadpraised Smith's work and informed him that he wasgetting a merit increase of 10 cents per hour, showingSmithameritsheetthat Insalatahad prepared. Smithbegan wearing a union button on March 22 and 2 days laterNight Superintendent Pozniak told him, "I see you got oneof thebuttons."On March 26, shortly beforequitting time,Smith was called to Foreman Adams' office where Adamsinformed him that he was discharged. Adams told Smiththat he hadnotslacked up on his work, that Smith'sworking area wasnotdirty, and that Smith's performancein any other respect wasnotbad, but Smith's "attitude"had changed ever since Smith's wife was not hired by theRespondent.Adams refused to explain in what waySmith's attitude had changed. Smith returned to the planton the following Monday to pick up his check and whilethere spoke to Personnel Manager Travis. Travis showedhim a note from Adams stating that Smith lacked"potential for training." Company records, which might bedecisive on the issue of Smith's work performance, are,unfortunately,missing.Personnel Director Barth testifiedthat he had seen a merit sheet on Smith which ForemanInsalatahad prepared but that Farkos had destroyed themerit rating sheet about a week after the discharge. Thecompany wage record card on Smith has an entry datedMarch 1, 1965, for an "automatic"increase.This wagerecord card, however, was not Smith's original card butwas prepared in April after the Company had received thecharge concerning Smith's discharge. Barth furtheradmitted that when an employee was given a raise after 30days' employment, as Smith was, it was a merit increaseand the words "merit increase" were placed on the wagerecord card. In this instance, however, Farkos instructedBarth to change the "merit increase" on the card to"automatic increase." It must be concluded that Smith'spay increase in March 1965 was a merit increase dulyrecommended by his foreman and approved bymanagement and that Respondent, nevertheless, wishedto indicate that the increase was automatic rather thanmerited in order to destroy evidence that Smith's workperformance was good rather than poor as claimed byRespondent's witnesses. This would tend to interfere withthe freedom of employee Smith to vindicate his statutoryright in the manner provided by the Act and constitute aviolation of Section 8(a)(1) of the Act.(Grand-CentralChrysler,Inc.,155NLRB 185;JacksonTileManufacturing Company,122 NLRB 764.)161The Respondent's position with respect to the cause forSmith's discharge is difficult to ascertain. Inasmuch as nobrief has been filed by the Respondent, the record must bereliedupon to ascertain the alleged reason for thedischarge. At first it appeared that Respondent dischargedSmith for loafing because he was working on another joband needed sleep. Counsel for the Respondent questionedSmith about his working at Young Spring & Wire:MR. O'BRIEN: Mr. Examiner, the relevance of thequestioning concerning Young Spring & Wire is asfollows:When this witness applied for employment at GreatLakes Screw Corporation, we will produce witnessesto this effect, our law firm happens to representYoung Spring & Wire, and this individual wasemployed by Young Spring & Wire during the dayterm and came to our place of employment andworked the night term.One of the reasons he was discharged was forloafing on the job. We intend to show that he wasworking for Young Spring & Wire from8 a.m. until3.30 p.m. in the afternoon and then came to GreatLakes Screw at 4 p.m. in the afternoon thereby givinghim a small x number of hours of sleep.I intend to show that he lied in the application ontwo occasions when he was asked if he was employedelsewhere ....[Emphasis supplied.]Respondent's counsel went so far as to exclaim, "Thisman is not telling the truth."Then counsel for the General Counsel introduced intoevidence the personnel records of Young Spring & Wireregarding Smith. Mr. O'Brien thereupon objected, saying,"There is noissuepending as to whether or not WilliamSmith during the period of time in question in thisparticular case was employed or was not employed atYoung Spring & Wire."Respondent then apparently shifted its position withrespect to Smith's discharge. Foreman Insalata testifiedthat Tom Burke, his setup man, told him that Smith would"never make it," whereupon,Insalatawarned Smith andasked Burke and the other setup man, Ricketts, to teachSmith. After another week, according to Insalata, bothRicketts and Burke told him that "Smith would nevermake it." Then Insalata moved Smith to smaller machineswhere he worked with setup men Morrett and Tijerina.After 1 week with these setup men,Insalatatestified thatSmith was reported by them as being slow. Once againInsalata warned Smith. At the end of the next week,Morrett and Tijerina allegedly again reportedto Insalatathat Smith was too slow and would "never make it."Insalata then transferred Smith to an even easier batterywhere Pierce wassetupman.Pierce allegedly toldInsalata after the first week that Smith was too slow,whereuponInsalatawarned Smith that if he "couldn'tmake it here," he would have to let Smith go. In the middleof the second week with Pierce, Smith was reported byPierce to Insalata as improvingand Insalataconveyed thatmessageto Smith.Insalatathen promised to recommendSmith for a pay raise.Insalata'stestimonywith respect to Smith's workperformance is completely discredited by the testimony ofthe setup men involved. Burke testified that Smithneverworked for him and that henevermade any derogatoryreport toInsalata concerninghim. Moreover, Burke wascalled to the company officebeforethese hearings beganand spoken to by Farkos and Attorney O'Brien, who 162DECISIONS OF NATIONAL LABOR RELATIONS BOARDinformed him that Insalata had made a statementconcerning Smith's working for Burke and Burke'scomplaint concerning Smith. Burke refused to verify sucha statement and he was told not to talk about it. Burke,nevertheless, went to Insalata and told him he was wrongabout Smith's working for Burke. Insalata merely replied,"I don't remember anything."Burke worked for the Respondent from 1959 untilAugust 1965 when he quit. He still has two brothersworking for the Respondent.Ricketts,who is still employed by the Respondent,testified that Smithneverworked on a battery on whichRicketts was a setup man, that heneverdiscussed Smith'swork with Insalata, andnevermade any derogatory remarkconcerning Smith.Pierce,who is still employed by the Respondent,testified that Smith had worked on his battery but that hetold Insalata that Smith was a very good operator andrecommended his pay raise. Pierce even complained toInsalata about Smith's discharge, to which Insalata repliedthat he "didn't know what was going on any more," and he"keeps his mouth shut now," waving a hand in front of hismouth.Morrett,who is still- employed by the Respondent,testified that Smith worked for him about 2 weeks andstated, "He was one of the best I ever had." He could notrecall discussing Smith with Insalata and denied makingany derogatory reports.Tijerina, still employed by the Respondent, also testifiedthat Smith worked for him for 2 weeks but thought thatSmith was a "good" operator and denied making aderogatory report concerning Smith.Iconclude that Insalata's testimony regarding Smith'swork performance is completely untrue.Finally, Respondent's witnesses suggest that the reasonfor Smith's discharge was that he was "goofing off."Foreman Adams testified that one day after Smith put on aunion button, he noticed that Smith was goofing off andthat on the next two nights Smith did "leave thedepartment four or five times in a half night." Adams thenstated that Smith was discharged because "he was goofingoff too much, stayed away from his machine, sitting backthere on the work bench, his attitude had changed."Adams admitted, however, that he never spoke to Smithabout his alleged dereliction but only waved to him to goback to his machine, once on March 23, once on March 24,and once on March 26, not, as first stated, four or fivetimes in a half night. According to Adams, Smithimmediately returned to his work on each occasion.Adams' testimony is shaken also by certain othercontradictions.Thus,whereasAdams testified thatforemen do not need the approval of their superiors todischarge probationary employees, Superintendent Ford,however, testified that no employee is discharged unlessFarkos approves; Adams testified that after Smith's,discharge he talked to nobody about it, but later correctedhimself by stating that he did talk to one of Respondent'scounsels but to no one else and then further changed histestimony by admitting that he spoke to two othercounsels; Adams also testified that an employee wouldneed his permission to speak to any company official, butForeman Norman stated that employees did not need theirforeman's permission to visit Farkos; Adams was positivethat he had written the word "Unsatisfactory" and onlythatword on Smith's termination report, but thetermination document contains no such word and doescontain much additional language.Iconclude that Adams' testimony must be discreditedas unreliable and that all the varying reasons for Smith'sdischarge suggested or stated by counsel for theRespondent or its witnesses were pretextual. The realreasonwas Smith's union membership making hisdischarge a violation of Section 8(a)(3).7.Cingrani and MartinEmployee Cingrani, who was laid off on March 29,began wearing a union button about 3 weeks before thelayoff.On the first day he wore the button, Pete Warino,whom Cingrani described as an assistant foreman, toldCingrani "I didn't know you were for the Union. . . . Ithought you were a good guy." Respondent contends thatWarino was not a supervisor. The record, however, clearlyestablishes that Personnel Manager Travis told CingranithatWarino was assistant foreman and even wroteWarino's name on his own calling card, designatingWarino as assistant and Insalata as foreman. In addition,Respondent's own records in at least two instances showWarino as foreman (G.C. Exh. 54 a and c). Nevertheless, IfindWarino's language insufficiently coercive orthreatening to base a finding of an 8(a)(1) violation.Employee Martin was also discharged on March 29. Hebegan wearing a union button about 2 weeks before that.Shortly after he put on the union button, he was called toForeman Insalata's office and was told by Insalata that hewas getting a pay raise which had been recommendedsome time before. Insalata asked Martin why he waswearing a union button. Martin told him that it wasbecause he had not received his raise when he wassupposed to and also because he had hurt his wrist whileworking and "they wouldn't fix it." Insalata's version ofthisconversation,although somewhat different thanMartin's, is not credited.A few days later, Martin was called to Crawford's officewhereCrawford,Farkos,andBarthwere present..Crawford asked Martin why he was wearing a button andsaid that they were all shocked that he had a button on.When Martin said that he was afraid to remove the button,Crawford said he would see to it that no one would fireMartin and he would guarantee that his wrist would befixed.Martin's version of Crawford's conversation isdenied by both Farkos and Barth but, significantly, not byCrawford, who made no mention of the incident in histestimony. This inducing language by Crawford I find to beviolative of Section 8(a)(1).Martin was not rehired after the March 29 discharge.Barth testified that in his application for employment,Martin had falsified certain statements. At first, thefalsification, according to Barth, was Martin's answering"No" to the question, "Do you have any physicaldefects?"Barth admitted not knowing what Martin'sphysical defect was but felt that since Martin had sued theCompany for an injury to one or both of his thumbs, thathisanswer on the application for employment wasnecessarily false.Later,Barth added the additionalexplanation thatMartin had falsified his education instating he had completed 2 years of high school. Thespecific discrepancy, however, could not be recalled byBarth. Still later, in response to leading questions bycounsel for the Respondent, Barth added that Martin hadfalsified his application in omitting some of his former GREAT LAKES SCREW CORP.163employers.These vacillating explanations given by BarthforRespondent'sfailure to rehireMartinmake histestimony unreliable,and I find,therefore,that Martin wasnot rehired because of his union membership,in violationof Section 8(a)(3).8.The mass dischargeOn March 29, 1965, 37 employees were discharged and13 employees were transferred.This was done without anypriornoticeorwarning and,infact,contrary toappearances created by Respondent.Thus, for example,on February 2, 8, and 15, 1965, notices were posted in theplant congratulating the slotter and roller departments onsetting production records. On March 17 and 24, 1965,noticeswere posted informing the employees thatSaturdaywork would be necessary attributing thenecessity for overtime work to a high backlog of orders.Between February 10 and March 23, Respondent hired 18employees.Two women,Naleway and Filipiak, were hiredfor specialty on March 23.One day later, on March 24,MarthaMorrett and Edna Gary submitted bids foroperator jobs posted on the bulletin board and the changeof these employees to the roller department was madeeffectiveMarch 29, 1965, the day 37 employees weredischarged and 13 others transferred.a.Respondent's alleged reasonsRespondent attempted to explain the mass discharge.Here, too, however, the explanations are not consistent,and in the absence of a brief explaining its position,Respondent's defense is difficult to understand.Thus, forexample, counsel for the Respondent,appearing on behalfof the Respondent in a United States District Court, toldthat court that the action was due to "poor business."FactoryManager Farkos, however, testifying in thisproceeding,flatly contradicted that statement and saidthat poor business had nothing to do with the discharges.Instead,Farkos attributed the discharges to excessive idletime among employees.However,as noted previously,Farkos admitted that his foremen never reported idle timeto him.In fact,although Farkos himself allegedly noticedidle time as early as October 1964,he admitted doingnothing about it for 6 months.Moreover,the employmentof additional employees as late as February and March1965 is hardly consistent with a claim of idle time amongthe regular employees.Respondent attempted to explainthe employment of new employees by testimony that theforemen were unaware of the impending discharges and,therefore,had no reason to withhold requests for new help.Thistestimony,however,isnegated by Barth's owntestimony at one point that the foremen were called inpriorto the discharge and manning charts were discussedwith them.Even if this consultation had not taken place,the employment of additional new help would not haveoccurred without specific approval of the front office, i.e.,Barth and Farkos,who certainly were aware of theimpending discharges if, in fact, such discharges wereimpending.Respondent elaborated on this explanation of idle time.Itwas brought about,Farkos testified,by "creepingchanges," which improve productivity.Farkos said thatthesecreepingchangesaffected"virtuallyalldepartments.Specifically,themore dramatic changeswere in the tool rooms,headers, shavers,rollers andmachine repair."Farkoswent on to explain in some detailthe creeping changes inthe headerdepartment.Eighteenemployeeswere discharged in the roller department,where, Farkoshad told Wilbourn,therewas a highpercentage of union members.Farkoshad also toldemployee Rentner that the union strength was about 90and mostof the90 were in the roller department. Noemployees were discharged in the header departmentwhere, accordingto the creditedtestimony of employeeTulk, nounion buttons were seen.Of course,it cannot bedenied that creeping changesdo affect productivity andthat there may have been some creeping changes in theRespondent's plant,but the testimonyof FactoryManagerFarkos gives little factual basis for any conclusion thatcreeping changes were the causeof themass discharge.He was apparently unaware of the changes made inproductivity and, in fact,had first heard of some of thesechangeswhilepreparing for the hearing in this proceeding.Farkos also stated that the mass discharge was based, atleast partially,on three workload studies madeby Barth.In fact,however,only one workload study was made byBarth and that was in the shaver department.In the rollerdepartment,the workloadsof onlytwo employees werestudied and Barth observed that two setup men wereworking less than full time there.There isno suggestionthat this constituted a workload study. Similarly, Barthmerely observed the work in the mill shank departmentand orally reported the work of setup men to be about 60percent.b.RollersNine employees were discharged from the day shift inrollers.Of them,only two did not wear union buttons,Clare and Phillips.The other seven,Lundberg (see B, 3,supra),Cravens, F. Smith,Baratta,P. Kennedy,Martin,and Cingrani(seeB,7, supra),had started to work forRespondent in September 1964 or earlier and had receivedmerit ratings while so employed which varied fromsatisfactory to very satisfactory in virtually all respects.Their termination notices, nevertheless,rated their abilityand conduct as fair or poor and on some of them,ForemanInsalata had added that he would not reemploy thatperson.The wage record cards for these seven employeeswere marked prominently"Will Not Rehire."EmployeePhillips, who was not a union button wearer, was hired bythe Respondent in December 1964 and was rated shortlythereafter as unsatisfactory in attendance and punctualitywith a recommendation that a merit increase be withheldin February 1965. He was again rated but even then hisrating sheet carried the notation,"Fair judgment andability."His termination notice, however,rated him asexcellent and Foreman Insalata stated thereon that hewould reemploy him. The Respondent'swage record ismarked,"WillRehire."The other nonbutton wearer,Clare, went to work for the Respondent in 1962 and wasdeniedmerit increases in February,May, June, andAugust, 1963.He received a merit increase in January1964.Nevertheless, his termination notice in March 1965rated his conduct as excellent and his production good,together with Insalata's comment that he would rehire himand the records of Respondent are so marked.Nine employees were also discharged from the secondshiftof the roller department,Kordiak,R. Taylor,E. Taylor, Hickey,Carlson,D. Kennedy,Downey,Ruffalo,and Warden. At least five of these nine were identified insome fashion with the Union.Thus, Kordiak wore a unionbutton.R. Taylor signed a union card and discussed theUnion with E. Taylor and Hickey.Carlson signed a card298-668 0-69-12 164DECISIONS OF NATIONAL LABOR RELATIONS BOARDand attended a union meeting.D. Kennedy is the brotherof Paul Kennedy, who wore a button on the day shift.Respondent's records are marked, "Will Not Rehire," foreach of these nine men. Significantly,however, ForemanAdams,who executed the termination notices ofR. Taylor, E. Taylor, Carlson, and D. Kennedy, markedeach one to indicate that hewouldreemploy them.Nevertheless,theRespondent'swage record cards aremarked, "Will Not Rehire." Of particular interest is therecord of Kordiak, who began working for the RespondentinSeptember 1963. His merit rating sheets containForeman Insalata's comment that he was "one of my bestoperators,alwaysontheballverygoodoperator-works up to the last minute." His terminationnotice, nevertheless, rates his ability as fair and hisconduct poor.c.PointersNine employees were terminated in pointers, Anderson,Barrett,Black,Brock-Jones, Donnelly, Kozik, Powell,Truschka, and Turnbull. Of these, three, Donnelly, Black,and Truschka, were known union adherents. Donnellybegan working for the Respondent in February 1964 (seeA, 3,c, supra)and received merit increases in March,April,August, and November. At varioustimes hisconduct was rated as "very satisfactory," "very good,""quiet-good disposition." His termination notices ratehis conduct as poor and Respondent's records are marked,"Will Not Rehire." Kozik, who testified he never wore aunion button, went to work for the Respondent in February1965, and wasmeritrated in March as unsatisfactory ininitiativeand acceptance of responsibility. Even histermination notice recites that he "believes in just gettingby."Respondent's records, nevertheless, state, "WillRehire." Black went to work for the Respondent in May1964 and was rated satisfactory or very satisfactory inJune, September, and December, 1964. His record,however, is marked, "Will Not Rehire." Anderson, whowas hired in March 1965, only 10 days before the layoff,had his record marked, "Will Rehire." Truschka'sperformance, like that of Black's, had always beenconsidered satisfactory or very satisfactory in all respects.Nevertheless, Respondent's records are marked, "WillNot Rehire."d.Mill shankThree employees were laid off in the mill shankdepartment, Miles, Witkowski, and Tulk. Witkowski is theemployee whom Respondent discharged in October 1964,and who wasreinstatedin February 1965, by virtue of thesettlementagreementreferred to earlier.He beganworking for the Respondent in October 1962. One ratingform in April 1963 rated him unsatisfactoryin initiative butsatisfactory or very satisfactory otherwise. Thereafter,merit ratings inMay, September, and December, 1963,and March, May, and August, 1964, show him to besatisfactory or very satisfactory in all respects. In October1964, just prior to his alleged unlawful discharge, he wasrated unsatisfactory in ability to learn, attendance, andpunctuality.He was reinstated in February 1965 andpromoted to setup man in March 1965. His terminationnotice inMarch 1965 rates his ability, conduct,attendance,and punctualityas "fair" and his record ismarked,"Will Not Rehire."Mileshad worked for Respondent only slightly morethan 1 monthwhen discharged.The third employee dropped from mill shank, Tulk, likeWitkowski, was also promoted to setup man on March 15,1965 (see B, 2,supra),but was demoted to operator inslotters on March 29, 1965. One week later, Gowran, whohad been ill, returnedto workand was put into slottersmaking it necessary to eliminate one man from thatdepartment.Tulk, having the least seniority in thatdepartment, was let go. Respondent's records, however,do not suggest that Tulk was replaced by Gowran. Instead,they show Tulk's job "abolished," and that Tulk would notbe rehired.e.Wire roomTwo employees, Lussenhop andWaters,wereterminated in the wire room. Lussenhop, a union buttonwearer, started to work for the Respondent in January1964 and was rated satisfactory or very satisfactory in allrespects. One rating contained the comment "steady andtries hard." Nevertheless, the wage record card states,"Will Not Rehire." The other employee, Waters, started towork for Respondent on March 12, 1965; 2 weeks beforethe layoff. His wage record card, however, states, "WillRehire."f.ToolroomTwo employees were laid off in the toolroom, ArleneCasas and Mabel Smith. Arlene Casas is the mother ofEarl Casas referred to in section A, 3, c, above. MabelSmith is the mother of F. Smith, a button wearer who wasdischarged from rollers on March 29, 1965. Mabel Smithstarted to work for Respondent around May 1963 and wasmerit rated in June, September, and December, 1963,December 1964, and March 1965 as satisfactory or verysatisfactory. Her foreman noted on her termination noticethat hewouldreemploy her. Nevertheless, her wagerecord card states, "Will Not Rehire." Mrs. Casas' wagerecord card was similarly marked. Mabel Smith hadworked for more than a year in the specialty departmentbefore being transferred to the toolroom in the latter partofOctober 1964. 'Two new employees, Naleway andFilipiak,were hired in the specialty department onMarch 23, 1965. Mrs. Smith called her foreman, Pozniak,to complain about these two new employees being kept ondespitehergreater seniority in specialty.Pozniakpromised to look into it and called her back on March 31 totell her, "They were going to rehire me ... when thingssettled down." Pozniak admitted that he promised tocheck to see because she was a very good worker and thathe told Mrs. Smith that the job was eliminated. He did notdeny saying that Mrs. Smith would be recalled whenthings settled down nor did he explain why Mrs. Smith wasnot permitted to exercise her seniority in specialty.g.ConclusionsThe varyingand sometimescontradictoryreasonsadvanced by the Respondent for themassdischarge ofMarch 29, 1965, are singularly unpersuasive. Referencehas already been made to the contradictory explanationsgiven by counsel for the Respondent and Factory ManagerFarkos regarding poor business. Similarly, the idle timereferred to by Farkos is effectively contradicted by his ownindifference to the alleged state of affairs as well as by thefailure of his .foremen to report such idle time to him.Added to this unbelievable recitation is the continuedhiring of new employees despite the alleged imminence ofa massdischarge. Reference has already been made to the GREAT LAKES SCREW CORP.so-called creeping changes which were supposed to haveaffected the header department dramatically. There,however, no layoffs occurred. Reference should also bemade to Farkos' argument of "plant efficiency."Comptroller Wooster stated that increases in labor costsoccurred primarily in the secondary production andservicedepartments,where, presumably, labor costssavings should have been concentrated. The rollerdepartment,where the greatest impact of the massdischargewas felt, is, however, not a secondarydepartment.The pattern in the mass discharge of March 29, 1965, isnot hard to perceive. Seniority may have been followed,though not invariably, as in the case of Mabel Smith. Butmore significantly, the discharges were concentratedwhere there was union strength, and to the point whereunion adherents were hit. Thus, in the roller day shift, thedischarge went far enough to reach Lundberg; in rollersecond shift, it reached no further than Kordiak, a unionbuttonwearer; in pointers it did not stop until it hitDonnelly, the employee who, Norman predicted, would notgo far as long as he had anything to do with the Union; inmill shank, Tulk and Witkowski, the only setup mendischarged,were hit; in the wire room it reachedLussenhop, a union button wearer; and in the toolroom,the only dischargees were the mothers of Earl Casas andF. Smith,bothunionadherents.Moreover,theRespondent's intentions were manifested only too plainlyby its notations on the wage records, showing, in general,no intention to rehire the union supporters while favoringothers who were not suspect, even where such others hadlittle experience or bad work records.9.C. Gordon GaryGary has been employed by the Respondent for morethan 12 years. On April 9, 1965, as he was entering theplant, he accepted some union handbills from a man whowas passing them out in front of the plant. Later that dayFactory Manager Farkos approached Gary with one of thehandbills and asked Gary about a statement contained inthe handbill.When Gary disclaimed any knowledge,Farkos told him that he ought to know, that Gary's namewas on the pamphlet. The handbill was signed organizingcommittee but specified no names. Gary was wearing anorganizing committee union button. Farkos looked at thebutton and again told Gary he ought to know. Farkos thentold him, "If we were to sue the Union, we could sue youalso, couldn't we?" I find this statement coercive andintimidating, violative of Section 8(a)(1).10.Story, Chapman, Day, and McNannaFour employees, Story, Chapman, Day, and McNanna,were discharged by the Respondent. The Respondentcontends that these discharges were occasioned by theoperation of the new absentee rules issued on February 3,1965. Since I have already concluded that the new ruleswere merely a device to hinder union organization bymaking the employees think the Union and itsmembership were responsible for the imposition ofharsher rules and more severe penalties, the dischargesmade pursuant to those rules were illegal. Somediscussionofthecircumstancessurroundingthedischarges of these individuals is merited nevertheless.165a.StoryEmployee Story began working for the Respondent inFebruary 1963, and began wearing a union button onMarch 19, 1965. He had been absent from work onMarch 16, 17, and 18. When he came to work on March 19,Foreman Gerdzas sent him to Personnel where he wasasked for a doctor's excuse. Story visited the doctor andreturned with the doctor's statement that he was fit forwork. Later that day, while Story was at Gerdzas' desk,another employee approached and said to Story, "Youstupid S.O.B., take that G-D-button off." Story asked ifhe knew anything. about unions. When the employeeanswered, "No," Story asked him to keep his opinions tohimself. Foreman Gerdzas then got up, looked at Story, andtold him there would be no union talk during companytime and that Story would have to keep his thoughts tohimself. Later the same day, Gerdzas told Story, "Sinceyou choose to express your political views in the form ofthat button you are wearing," Story would have to remainin the department at all times and could not use thecafeteria. Moreover, Story would have to watch the qualityof his work. Story reminded Gerdzas that he had praisedStory'swork only 2 weeks earlier, to which, Gerdzasreplied, "Yes, but under the circumstances we have got toreview all of this again." Story also asked Gerdzas if hisfellow workers were aware that they, like Story, could onlyuse certain coffee machines. To this, Gerdzas replied,"No, but we are not talking about the other employees inthis department, we are talking about you, Mr. Story."Gerdzas' version of the foregoing incident is not muchdifferent.He admitted he saw Story wearing a badge,whereupon, he told him "There are certain things you cando and there are certain things that I can do." Gerdzasexplained, "I just wanted him to understand thatwearinga badgehe wasunder certain conditions."Story was absent due to illness on April 13, 14, 15, 16,and 19. He notified Respondent of his illness on April 13.When Story reported to work on April 20, Foreman Moritztold him to get a doctor's statement: Story left the plant,went to his doctor, and returned with the doctor'sstatement.He was sent to Farkos' office and he gaveFarkos the doctor's statement. Farkos said, "I can'tunderstand how you can let those blankety-blank leechesout there that are soliciting outside of our door put a ring inyour nose and lead you around this plant with a ring."Story asked, "Are you referring to the Union, Mr.Farkos?" to which Farkos replied, "You know blankety-blank who I am referring to. Story said, "I take it youmean you are referring to the Union." Farkos said, "Youcan blankety-blank take it any way you want to." Storythen asked if he was going to be suspended for a weekbecause of his absences and was told that a decision hadnot been reached. They then talked about Story's opinionof how the plant was being run. Story mentioned some ofhis dissatisfactions, after which he was told they haddecided to let him go and that he was being permanentlyterminated. He was offered the opportunity to quit. Whenhe refused to quit voluntarily, he was fired.Personnel Director Barth prepared a "Sequence ofEvents" leading to discharge of L. Story. According to thisdocument, the cause of Story's discharge was the failure ofthe doctor's statement to verify the fact that that Story hadbeen under a doctor's care and was unable to work plusthe fact that Story's absences had exceeded 6 percent for 6months. The absentee rules state, "Any absence forreasons of illness which extends 3 days or more must be 166DECISIONS OF NATIONAL LABOR RELATIONS BOARDsupported by a physician's statement upon return towork." The rules make no mention of the penalty forfailure to supply the physician's statement. In thisinstance, however, Story had been absent in March andhad supplied a doctor's statement similar to the one heprocured in April. This earlier statement was accepted bythe Respondent and there was no way that Story couldhave anticipated the doctor's April statement was notsufficient for the purpose. The rules also provide that forthe second absence of an employee he was to be given awritten warning, that his next offense would result in a 1-week suspension without pay and for the third absence hewas to be suspended for 1 week. It was only after thefourthabsence, without notification to the Respondent,that an employee was to be discharged. Here, apparently,itwas only Story's third absence which would not give riseto his discharge but only to his suspension. The rules alsocontain a provision that where an employee's absenteeismis in excess of 6 percent of his scheduled workdays in a 6-month period (which was the case with Story) "theemployee's records" are to be "discussed with him" and"a determination will be made." These reviews, accordingto the rule, would be made semiannually by the personneldepartment. In the case of Story, however, there was nosemiannual review of his absentee record by the personneldepartment. Even if we assume that the conversationFarkos had with Story constituted a semiannual review bythe personnel department, it does not appear that thedetermination to discharge him was made on the basis ofhis record. An examination of his merit ratings in May andAugust 1964 shows his work performance to besatisfactory in all respects with a recommendation for amerit increase by the foremen on each occasion. Histermination notice, however, like the termination notice ofmany of the dischargees of March 29, rates his conduct aspoor. I find, therefore, that with respect to employee Story,the new absentee rules of February 3, 1965, were notfollowed by the Respondent.b.Chapman, Day, and McNannaThese three employees were discharged on April 21,September 9, and June 12, respectively. The dischargeswere made under the new absentee rules of February 3,1965. There is no evidence that the rules were not followedin these three cases. Nevertheless, their discharge, I find,was an 8(a)(3) violation. Respondent had falsely led theseand other employees to believe that the Union should beblamed for the institution of the new rules. As a result,employees dismissed under such rules would be inclinedto attribute their misfortune to the Union and, to thatextent, be discouraged from union membership, an 8(a)(3)violation. In any event, the institution of the harsherabsentee and tardiness rules, with the blame put upon theUnion, was calculated or tended to interfere with, restrain,and coerce employees in the exercise of their rights toengage in union or concerted activity. As such, it was aclear 8(a)(1) violation. The Board has held that whereemployees lose their jobs by behavior of their employerwhich violates Section 8(a)(1), the appropriate remedy is8(a)(3) reinstatement and reimbursement, (seeEllis andWatts Products Inc., infra),just as where an employerviolatesSection 8(a)(5) resulting in the discharge ofemployees, such implementation of the violation is aviolationofSection8(a)(3),FlemingManufacturingCompany, Inc.,119 NLRB 452.11.Ray RentnerEmployee Rentner started working for the Respondentin April 1953. He was promoted to setup man in 1955 andworked for the Respondent, with the exception of 1 year'sabsence, until April 26, 1965. Rentner attended a unionmeeting in November 1964 and signed a union card aroundthat time. Rentner had injured his wrist on the job inNovember 1963. He received treatment at the clinic towhichRespondentsends injured employees.OnFebruary 22, 1965, Rentner reinjured his wrist whileattempting to assist Lundberg. He reported the injury toPersonnelManager Travis and went to the companydoctor. On the Tuesday before March 15, Travis showedRentner a statement from the doctor which indicatedRentner's wrist had no impairment, despite the fact thatthe doctor had scheduled two more treatments. OnMarch 15, Rentner put on a union button. On the sameday, Foreman Adams asked Rentner if he wanted to seePresident Crawford. Rentner replied, "No." In a fewminutes, President Crawford came out and asked RentnerifRentner wanted to see him. Rentner said "No," it wastoo late. Crawford, looking directly at Rentner's unionbadge, said, "I didn't think you would do that to me afterallIhave done for you and your father before you."Rentner said that he had put the badge on because of theletter regarding his wrist, to which President Crawfordreplied, "Well, remember, I got the ace in the hole." A fewdays later Farkos asked Rentner why he was wearing aunion badge and added, "Don't you think I can have anyman's job out there with or without a union?" WhenRentner asked, "How?" Farkos replied, "It would be easyto overlook the scrap of the set-up men" if he wanted to"and we could pick up the scrap of one set-up man if wewanted to." This language of Farkos is too clearly coerciveand violative of Section 8(a)(1) to require discussion.When the company doctor told Rentner there wasnothing more he could do about Rentner's injured wrist,Rentner told Farkos and Barth that he wanted to see hisowndoctor.Farkossaidthat"underordinarycircumstances" Rentner could go to his own doctor andthe Company would "pick up the tab," pay the hospital,and pay for surgery worth $3,000. Rentner asked, "Do youmean by this badge ordinary circumstances?" Farkosreplied, "Yes." Rentner, nevertheless, refused to removethebadge.Farkos' version of this conversation issomewhat different. He testified that he told Rentner,"We pay for treatment. We pay for surgery if it is required.If there is a disablement, also. But in you case I think youneed brain surgery and we are not paying one red cent."He denied tellingRentner that under ordinarycircumstances the Company would give him $3,000 fortreatment saying, "I have no control of that." It is difficultto reconcile his statement that he has no control over theCompany'spaying$3,000fortreatmentwithhisstatement, "We are not paying one red cent" for Rentner'sinjury. I credit Rentner's testimony and find Farkos'statement coercive in implying benefits for Rentner'sremoval of the union button.About 2 weeks later, Rentner spoke to Farkos and Barthagain, asking if he could go to his own doctor and Farkostold him to go. Rentner left and when he returned, he toldhis foreman, Insalata, that he had the name of a doctor andwould see him the following week. Insalata told him, "Go."On April 22, Rentner told Insalata that he was to see thedoctor the next day and would have to leave around 11 GREAT LAKES SCREW CORP.167o'clock. Insalata said, "Okay." When Rentner reported towork at 7 a.m. the next day, Insalata asked if he would beleaving at 11, but less than 2 hours later, told Rentner thathe could not go but would have to see SuperintendentFord. Ford refused to give him permission to leave andsuggested that he get an appointment at a nonwork time.Rentner then made some calls and reported to Ford thatSaturday appointments were not possible. Nevertheless,Ford refused Rentner permission to go during workinghours. Rentner punched out shortly after 11 o'clock tellingFarkos, Ford, and Barth that he was not quitting but thathe had to go to the doctor and would be back later that day,if possible, and, if not, on Monday. When Rentner reportedin on Monday, his timecard was missing.Superintendent Ford testified that it was Respondent'spractice to send ill or injured employees to the clinic andthen home if they were unable to work. There is noexplanation why Rentner was refused permission to seehis doctor. There is no suggestion that his attendance onthat day was indispensable to the Respondent and nocontradiction that he had notified the proper officials longbefore the date of his appointment with the doctor. Theonly conceivable opposition to Rentner's leaving work onthat day would be his failure to secure an appointmentwith the doctor on a nonworkday. This was brought out inthis proceeding by testimony and documentary evidenceconcerning the unemployment compensation hearingwhich ensued following Rentner's termination. At theunemployment compensation hearing Barth testified that"We made an appointment for Saturday morning, May 22,9 o'clock . . . for a fictitious person." Respondent'sExhibit 6(c) is a "Sequence of Events" prepared byRespondent for the unemployment compensation hearing.It states in part:R. Barth went to the State of Illinois Office at 117E.154th Street, Harvey, Illinois to appeal ruling thatRentnerwaseligibleforunemploymentcompensation.While at the office learned Rentneradmitted walking off the job, and his hand was not ahandicap. He answered yes to a question regardinghis physical ability to pursue his usual line of work.He had his examination on 4-23-65, at the Zeitlin X-Ray and Clinical Laboratory, at 55 E. Washington, byDr.Grossman. Upon return to the plant called Dr.Grossman's office at 2:30 p.m. Asked for appointmentto have left hand X-rayed. First question receptionistasked was, "Who is your lawyer?" Gave the name ofJensen.Aftertellingreceptionistaweekdayappointment was impossible, got an appoinment forSaturdaymorning on 5-22-65 at 9:00 a.m.Thisappointment disproves Rentner's claim that he couldnot get an appointment during the evening or onSaturday.[Emphasis supplied.]In this proceeding, however, Barth admitted that thetelephone call mentioned above wasnotmade by him butby Farkos and that the call wasnotmade to Dr.Grossman's office but to the Zeitlin X-Ray Laboratory.Barth insisted, nevertheless, that "We got a Saturdayappointment" with Dr. Grossman. He also explained that"We called Zeitlin Clinical Laboratory ... this was Dr.Grossman at the Zeitlin Clinical Laboratory." Dr.Grossman, however, testified that it is impossible to makean appointment at his downtown office for Saturdaythrough him or his office girl and that the ZeitlinLaboratory makes no appointments for him. Moreover, theZeitlin Laboratory could not make an appointment for himon Saturday inasmuch as Dr. Grossman has office hours ata different location on Saturdays. I credit the testimony ofDr. Grossman and find that the Respondent never securedan appointment for a fictitious person with Dr. GrossmanonSaturday,May 22, 1965.Withsuchobviousinconsistencies in statements by Respondent's agentsconcerning Rentner's injury and doctor appointments,their testimony regarding other aspects of their dealingswith Rentner are suspect and not worthy of credit.I find, therefore, that Respondent deviated from its usualpractice and terms of employment in refusing Rentnertime off during working hours to see his own doctor andthatsuch discrimination was based upon Rentner'sadherence to the Union and, therefore a violation ofSection 8(a)(3).12.The coloring bookIn April 1965 a coloring. book was distributed to theemployees by Respondent's supervisors. Factory ManagerFarkos conceived the thought and made rough sketches ofthe illustrations contained therein. On the first page, cashprizes were offered to the children of the Respondent'semployees coloring the book. In the book are variousillustrations, some showing a "union boss," wearing flashystones in his shirt and sitting at a desk with stacks ofmoney in front of him as well as a champagne glassemitting bubbles. One illustration shows the union bosscutting out paper dolls and saying, "Give them the works.I'll get them if it takes 100 years." Another sketch showsthe union boss saying, "Go get our lawyer. I am sure hecan make up some wild charges," and another illustrationshows the lawyer running to the N.L.R.B. A later sketchshows the lawyer at a neighborhood tavern saying, "I'drather be chasing ambulances." To be eligible for the prizethe book had to be returned to the personnel departmenttogether with the name of the employee-parent of the childcoloring the book.The complaint alleges a violation of Section 8(a)(1) of theAct by the publication and distribution of this coloringbook, in that it promised benefits to induce employees torefrain from supporting the Union and interrogated themconcerning union membership. I do not agree. Althoughthe coloring book may have been in poor taste anduncomplimentary to the Union, it did not constitute aviolation of Section 8(a)(1). The monetary benefit wasextended to children of all employees, regardless of unionattitude, and the interrogation, consisting entirely of thechild's name and his parent's name, was not unlawfullycoercive or threatening.13.The absentee rule during these hearingsReference has been made previously to the institutionand administration of new absentee rules on February 3,1965, and the fact that they provide for graduatedpenalties for absences such as oral reprimand, writtenreprimand, suspension, and discharge. On June 17, 1965, 4days before the commencement of hearings in this case,Respondent posted a notice in its plant which read in part:The attendance and tardiness rule will apply duringthe course of this hearing. Those people that havebeen subpenaed will be excused. However, a day ofabsence will be charged.Inasmuch as the Respondent did not subpena anyemployees, the warning was necessarily directed to the 168DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees subpenaed by the Board. Such employees werethereby advised that, depending upon the plateau they hadalready reached under the absentee rule, their absences,necessitated by compliance with the Board's subpenas,could result in their suspension or even discharge. Assuch, the notice discriminated against employees givingtestimony under the Act and, therefore, violative ofSection 8(a)(4).The above-described notice was removed from thebulletin board on June 22, 1965. It was admitted, however,that the employees were not told that the notice of June 17had been rescinded although Barth did notify a unionrepresentative,whowas not an employee of theRespondent, that the rule was suspended. I find that theoffensivenoticewas not suspended or rescindedeffectively.C. The Employee AdvisoryCommitteeThe complaint alleges that the Respondent hasdominated and interfered with the formation andadministration of the Employee Advisory Committee incertain specified behavior. In response to the TrialExaminer's Order, General Counsel submitted the namesof the Respondent's agents who committed the actsspecified in the complaint. One of the acts thus specifiedwas that the Respondent, through Supervisors Farkos,Travis, and Barth, appointed employee representatives tothe Committee. No evidence was adduced to support suchan allegation and this particular allegation was dismissedduring the course of the hearing.Respondent distributed an employee handbook whichamong other things sets forth a grievance procedure.President Crawford denied ever having anything to dowiththegrievancecommittee.GeneralCounsel'sExhibit 13,however,was signed and approved byPresident Crawford, Vice President Jennings Crawford,and Factory Manager Farkos and it sets forth the purposeof the plan, the scope of activity, the voting units, theselectionof employee representatives, their term ofserviceandotherdetailsconcerningemployeerepresentatives on that committee. As noted earlier, theEmployee Grievance Committee, which was formed in1968 and reconstituted in 1962, was renamed theEmployeeAdvisoryCommittee in 1964. EmployeeChapman was elected a committee representative inOctober 1964 by secret-ballot vote. The ballots were slipsof paper distributed by Foreman Mann who also countedthe ballots. At a subsequent election in December 1964,Mann also distributed and collected the ballots.Employees voted on working time and were paid theirregular wages.The Committee has no offices, no funds, no treasurer,and no equipment. Charlotte Klaubo, employed by theRespondent as secretary to Factory Manager Farkos,began attending meetings of the Committee in October1964 where she took notes. After these meetings she typedup these notes during her regular working hours and waspaid her regular salary while doing so. She performedthese duties approximately five times between October1964 and June 1965.Notices of committee meetings were posted on thecompany bulletin board and committee employees werepaidtheirregularpaywhileattendingmeetings.Respondent set the time for such meetings and they wereconducted by management officials.Iconclude that the activities of Respondent, by itssupervisoryagents,constituteddominationandinterference with a labor organization.D. CredibilityMuch of the above Findings of Fact is based upon thetestimony of the nonsupervisory employees. As noted fromtime to time such testimony is irreconcilable with thetestimony of management officials. I have concluded that,generally speaking, the version given here by thenonsupervisory employees should be credited. During theweeks of the hearing in this matter I have had ampleopportunity to observe and assay the demeanor of all of thewitnesses, both on and off the stand. Although many of theworkers had limited education and an inability to expressthemselves adequately, their testimony conveyed asincerity that I was usually unable to find in the testimonyand behavior of Respondent's witnesses. Some of myreasons for failing to credit the testimony of theRespondent's witnesses have already been mentioned.Nevertheless, a recapitulation of my dissatisfaction withthe testimony of Respondent's witnesses is merited at thispoint.Perhaps the chief witness for the Respondent was itsfactorymanager, Alexander Farkos, who is known asRobert Farkos. The coloring book referred to in B, 12,above, is his brainchild. It serves to demonstrate the deepanimosity of the Respondent and, specifically of Farkos, totheunionmovement. His testimony, likewise, showsevidence of an inclination to go to any lengths ineffectuating that animosity. Reference has already beenmade to his destruction of William Smith's merit ratingsheet, and the instruction to change the noted "meritincrease" for Smith to "automatic increase." Similarly,mention should be made of the forge initials of Chapman'spayroll change notice. In addition, Farkos' testimony wasself-contradictory in a number of instances. It should beremembered that he was the one who would not makedeals when talking to one employee but would make dealswhen talking to another employee. He was also the onewho purported to be disturbed by the idle time ofemployees, yet he was the one who admitted doing nothingabout it for 6 months. He was the one who testified ofdramatic changes brought about by creeping changes inheaders, yet he was the one who ordered no reduction ofpersonnel in that department. He was also the one whotold Rentner that Rentner would not get one red cent forhis injured wrist while in the same breath telling him thathe (Farkos) had no control over payments to Rentner.Farkos even seemed unable to supply a firm anddependable answer on his own education, testifying firstthat he needed a half dozen lab courses, then changing itto a dozen courses, and finally admitting that he did notknow just how many he needed.Another important witness for the Respondent wasPersonnel Director Barth. Reference has previsouly beenmade to his lack of credibility as evidenced by thestatementsmade by him to the unemploymentcompensation authorities in connection with the claim ofemployee Rentner. In that proceeding he was unhesitantin stating that he had called Doctor Grossman. At thishearing he was just as sure that it was Farkos, not he, whohad called the Zeitlin Clinic and not Doctor Grossman.Notice shoudld also be taken of his contradictions. Thus,atone point he testified to meeting with foremenconcerning the mass discharges prior to March 29. Atanother point, however, he testified that he did not meet GREAT LAKES SCREW CORP.with the foremen to discuss the impending discharges.This elasticity with the truth is also revealed by otheractions. He admitted sending letters of reference inquiringabout Respondent's former employees. Although theseletterswere mailed months after their discharge, theystated that the employee"hasbeen employed by thisCompany" and not"hadbeen." Similarly, although hetestified that the dischargees were offered reemploymentby the letter of June 11, a careful reading of the lettermakes it quite clear that it is only an offer to apply foremployment and not an offer of employment.The testimony of the chief executive of the Respondent,its president, Bob Crawford, also contains inconsistencies.Reference has already been made to his testimonialinconsistency concerning his mention of the KentuckyScrew Plant as well as to his seeming ignorance of asubstantial layoff at Great Lakes as recently as 1962.Similarly, notice is taken of his denial while on the standthat he told a Mr. Brayman of a 10-week backlog of orders.Mr. Brayman's associate, however, testified that he waspresent when Crawford made such a statement. There isno reason to doubt the accuracy of this contradiction.The testimony of Foremen Adams and Insalata was alsounreliable. Both of these men testified concerning Smith'spoor work performance. In the case of Insalata, his versionwas overwhelming discredited by the testimony of thevery men he claimed to have relied upon, men who wereeither still employed by the Respondent and, therefore,not apt to dispute the word of their foreman unjustifiablyor who had left the employ of the Respondent voluntarilyand on good terms and, therefore, without reason to bebiased.Adams like others mentioned previously, alsoshowed a certain elasticity with facts, first testifying thatSmith left his department "four or five times in a halfnight" and later changing it to once on each of 3 nights. Inaddition, his testimony was incorrect in a number ofinstances if we accept the testimony of other witnesses forthe Respondent, referred to earlier.In summary, the testimony of Respondent's witnesses,from company president to foreman, proved unreliable.Moreover, their demeanor on the stand, which the printedrecord reflects only partially, confirmed that conclusion.E.Concluding FindingsAs found above, Respondent has engaged in a varietyandmultiplicityofunfair labor practices betweenFebruary 2, 1965, the date of the settlement agreement,and May 11, 1965, the date on which the Regional Directorwithdrew the approval of the settlement agreement. Iconclude that the withdrawal of the approval waswarranted. Accordingly, the presettlement conduct of theRespondent may be used not only as background evidencebearing upon Respondent's postsettlement conduct, butalsoon the merits as evidence of the unlawfulpresettlement activity.1.Section 8(a)(1)The Respondent has engaged in unfair labor practiceswithin the meaning of Section 8(a)(1)' of the Act in thefollowing instances:a.The attempted destruction of motel records showingthe presence of Respondent's personnel director on theday of the union meeting;b. Jennings Crawford's interrogation of Corder andthe impression and solicitation of surveillance therein;c.Norman's interrogation of Spray concerning uniondesires;169d.Farkos' similar interrogation of Spray;e.Farkos' request that Spray remove his union button;f.Farkos' change of attitude on Spray's telephone callsafterSpray's removal of the union button, as aninducement to Spray for not supporting the Union;g.Norman's interrogation of Donnelly, threatening lossof wages;h.Norman's conversation with Earl Casas implyingsurveillance and threats;i.Crawford'sconversationwithArleneCasasconcerning Earl's discharge and prohibiting union buttonwearing;j.Farkos' promises of job security to Chapman;k.Farkos' threats of plant closing to Chapman;1.Crawford's speech of December 14 threatening plantclosing andannouncinga general wage increase;in.The institution of new absentee rules because of theUnion;n. Insalata's threat of discharge to Pierce;o.Farkos' instruction to supervisors to engage insurveillance;p.Superintendent Ford's reprimand of Foreman Mannfor not reporting union button wearers;q.Farkos' reprimand of Wilbourn:r.Farkos' conversation withWilbourn creating theimpression of surveillance;s.Farkos' request to Wilbourn to put his union buttonon Erickson's desk;t.Farkos' threat of discharge to Wilbourn for failure toremove the button;u.Orawiec's restriction of Wilbourn's union talk:v.Farkos' threat toWilbourn to make the NLRBhearing last 6 months;w. Farkos' destruction of Smith's merit sheet and thealteration of his wage record card;x.Crawford's interrogation of Martin;y.Crawford's promises of benefits to Martin;z.Farkos' threat to sue Gary;aa.Gerdzas' restriction of Story's union talk;bb.Crawford's remark to Rentner about wearing aunion badge:cc.Farkos' threat of discharge to Rentner;dd. Farkos' refusal to pay for Rentner's medicalexpenses implyingunionmembership as the reason;ee.The various incidents of unfair labor practicesalleged in paragraph VII of the complaint, admitted in theRespondent's answer and not specifically listed above.2.Section 8(a)(2)Respondent has violated Section 8(a)(2) of the Act by itsdomination and interference with the formation andadministration of the Employee Advisory Committee andby its support of it.Thompson Ramo Wooldridge, Inc.,supra; Texas Bolt Co.,135 NLRB 1188.3.Section 8(a)(3)Respondent has violated Section 8(a)(3) of the Act in thefollowing instances; (a) Norman's restriction of Spray'smovement; (b) Farkos' grant of a retroactive pay increaseto Spray after removal of the union button; (c) Farkos'discharge of Earl Casas: (d) Farkos' delay in approvingChapman's pay increase; (e) Gowran's restriction ofTulk'smovement;(f) Insalata'srestrictionofMcCutcheon'smovement;(g) AdamstransferofLundberg;(h) Erickson'stransferofWilbourn;(i)Wilbourn's cut in pay; (j) Orawiec's restriction ofWilbourn's movement; (k) Farkos'dismissalof Wilbourn: 170DECISIONS OF NATIONAL LABOR RELATIONS BOARD(1)Adams' dismissal of Smith; (m) Barth's refusal to rehireMartin; (n) themass discharge of 37 employees inMarch 29, 1965; (o) the transfer of 13 employees onMarch 29, 1965; (p) the discharge of Story; (q) thedischarge of Chapman; (r) the discharge of Day; (s) thedischarge of McNanna; (t) the refusal to allow Rentnertime off to see a doctor: and (u) the discharge of Rentner.4.Section 8(a)(4)Respondent has violated Section 8(a)(4) of the Act by itsinstitution of a plant rule concerning absenteeism of itsemployees who appear as witnesses at a Board hearing.5.Allegations dismissedThe following portions of the complaint are dismissedfor failure of proof:a.Paragraph VII (a), Item: Stangley Gowran-October1964: (e), Item: Stanley Gowran-October 1964.b.Paragraph?X (b)-the appointment of committeerepresentatives by Farkos.c.Paragraph XI (a)-Bill Sebolt.d.Paragraph XIV (b), Item: Tom Ford-February 15,1965: (n)-the discharge of Foreman Mann.e.Paragraph XVI (a) and (b), Items: Bill Sebolt: (a)Item: Carsten Nelson.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the Respondent'soperations described in section I, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices as alleged in the complaint, I shallrecommend that Respondent be ordered to cease anddesist therefrom and take certain affirmative action.Having found that Respondent has discriminated inregard to the tenure or terms or conditions of employmenttodiscouragemembership in the Union, I shallrecommend that the Respondent be ordered to offer suchemployees immediate and full reinstatement to theirformer or substantially equivalent positions, withoutprejudice to the seniority and other rights and privileges,and to make them whole for any loss of earnings they mayhave suffered by reason of the discrimination against themby payment to them of the sum of money equal to theamount they normally would have earned as wages fromthe dates of their discharges or demotions to the date ofthe offer of reinstatement less theirnet earnings, to whichshould be added interest at the rate of 6 percent perannum in accordance with the provisions set forth in F. W.Woolworth Company,90 NLRB 289, and IsisPlumbing &Heating Co.,138 NLRB 716.3 It appears that some of the employees discharged, demoted,or transferredmay have already been reemployed by theRespondent, but it is not clear that such rehirings have been withrestoration of seniority and other rights or to the same positionsuch employee held at the time of the discriminatory action.In those instances where the discrimination consists of achange in the condition of employment without any loss ofpay, I shall recommend that the Respondent be ordered tooffer such employees immediate and full reinstatement totheir former or substantially equivalent positions, withoutprejudice to their seniority and other rights and privileges,and to discontinue any discriminatory term or condition ofemployment.3Although not all of the employees discharged, demoted,ortransferredwereunionmembers, the orderrecommends reinstatement and restoration for all. InEllisand Watts Products, Inc.,130 NLRB 1216, enfd. 297 F.2d576 (C.A. 6), Respondent argued that since its layoff wasaccording to seniority it could not be said it discriminatedagainst employees unlawfully. The Board rejected thisargument, pointing out that there (as here) Respondentknew that the bulk of the employees affected supportedthe Union.... The layoff was made to discourage union activityand in such circumstances the layoff of the entiregroup must be regarded as discriminatory and inviolation of Section 8(a)(3). Moreover, whether or nottheRespondent had knowledge of the individualemployee's union activity, it is clear that the layoffwas calculated to or tended to interfere with, restrain,and coerce employees in the exercise of their right toengage in union or concerted activity. Thus, whetheror not the layoff was discriminatory, it was clearly aninfringement of employees' rights guaranteed inSection 7 of the Act and thus in violation of Section8(a)(1). The appropriate remedy in either case whereina layoff constitutes the unfair labor practice includesreinstatement of the employees who were the victimsof the layoff and their reimbursement for loss ofearnings.I shall also recommend that Respondent discontinue itsdomination and support of the Employees' AdvisoryCommittee.Having found that the absentee plant rule concerningwitnesses attending Board hearings is a violation of theAct, I shall recommend the Respondent be ordered tocease and desist maintaining such a rule and notify itsemployees that such rule has been rescinded.4 Similarly,since I have found the absentee rule of February 3, 1965,to have been promulgated by the Respondent to interferewith the exercise of the rights guaranteed to its employeesunder Section 7 of the Act, I shall recommend that theRespondent be ordered to notify each and every employeethat the Union is not and has not been responsible for theCompany's absentee and tardiness rule. I shall alsorecommend that the Respondent be ordered to cease anddesist in its various acts of interference, restraint, andcoercion practices upon the employees in the exercise oftheir rights under Section 7 of the Act as found above.Inasmuch as the Respondent has engaged in substantialviolations of the Act in a variety of ways and since I am ofthe opinion that there exists a danger of the commission ofother unfair labor practices, I shall recommend that theRespondent be ordered to cease and desist from infringinginany other manner upon the rights guaranteed bySection 7 of the Act.Resolution of such problems are left to review upon compliance.4Although theillegalrulehasbeen rescinded by theRespondent,a cease-and-desist order isappropriate. G & WElectric Specialty Company, 154 NLRB 1136. GREAT LAKESRECOMMENDED ORDERUpon thebasis of the foregoing,it is recommended thattheRespondent,Great LakesScrew Corporation, itsofficers,agents,successors, and assigns,shall:1.Cease and desist from:(a)Threatening its employees with loss of employmentand wages and other reprisals for engaging in unionactivities.(b)Coercivelyinterrogating employees concerning theirunion activities.(c)Surveillanceorcreatingtheimpressionofsurveillance of the union meetings and activities.(d)Unlawfullysolicitingemployees to revoke theirunion authorization, to refrain from wearing union buttons,and from attending union meetings.(e)Promising financial and other benefits to employeesif they refrain from supporting the Union or to induce themto do so.(f)Unlawfullyrestricting its employees from freedom ofmovement or communicating with other persons becauseof their support of the Union or to induce them to refrainfrom supporting the Union.(g)Warning employees that attempts to bargainthrough the Union would be futile.(h) InterferingwithandobstructingaBoardinvestigation by causing the alteration or destruction ofrecords or attempting to do so.(i)Dominating and interfering with the formation andadministration of the Employees'AdvisoryCommittee andrendering unlawful support to said organization.(j)Changing the terms or conditions of employment ofthe employees as a reprisal for engaging in union activitiesor to induce them to forego union activities.(k) Instituting plant rules and disciplinary proceduresaffecting employees for assisting the Union or to inducethem to refrain from so doing.(1)Institutingand applying a no-solicitation rulediscriminatorily.(m) Institutingand applying a plant rule whichpenalizes witnesses appearing at a Board hearing.(n) Instructing employees to report the union activitiesand attitudes of other employees so as to interfere with theexercise of self-organizing rights of such employees.(o)Discouragingmembership in the InternationalBrotherhoodofBoilermakers, IronShipBuilders,Blacksmiths,ForgersandHelpers,AFL-CIO, bydiscriminating against employees in regard to the hire andtenure of employment or any term or condition ofemployment.(p) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their rights toself-organization,to form labor organizations, to join orassist International Brotherhood of Boilermakers, IronShipBuilders,Blacksmiths,ForgersandHelpers,AFL-CIO,or any other labor organization, and to engage inany other concerted activities for the purpose of collectivebargaining or any other mutual aid or protection, or torefrain from any or all such activities,except to the extentthat such right maybe affectedby an agreement requiringmembership in a labor organization as a condition ofemployment as authorized in Section 8(a)(3) of the Act asmodifiedby the Labor-Management Reporting andDisclosureAct of 1959.2.Take thefollowing affirmative actionwhich isnecessary to effectuate the policiesof the Act:(a)Offer thefollowing employees immediate and fullreinstatement to their former or substantially equivalentSCREW CORP.171positions as of the date indicated opposite each of theirnames below,without prejudice to their seniority or otherrights and privileges previously enjoyed, and make suchemployees whole for any loss that they may have sufferedby reason of the discrimination against them in the mannerset forth in the section of the above Decision entitled,"The Remedy":C. AndersonMarch 29,1965V. BarattaMarch 29,1965D. BarrettMarch 29,1965C. BlackMarch 29,1965'P.Brock-JonesMarch 29,1965R. CarlsonMarch 29,1965A. CasasMarch 29,1965Earl CasasDecember 9,1964H. CaseMarch 29,1965Maurice ChapmanApril 21,1965D. CingraniMarch 29,1965B. ClareMarch 29,1965J.CravensMarch 29,1965Dennis DayMarch 30,1965E. DonnellyMarch 29,1965W. DowneyMarch 29,1965D. EvansMarch 29,1965J. FaronMarch 29,1965P. FuquaMarch 29,1965H. GuindonMarch 29,1965T. HickeyMarch 29,1965D. KennedyMarch 29,1965P. KennedyMarch 29,1965M. KordiakMarch 29,1965F. KozikMarch 29,1965James LundbergFebruary 15,1965W. LussenhopMarch 29,1965F.MartinMarch 29,1965Don McNannaMay 3,1965B. MilesMarch 29,1965R. MorrisMarch 29,1965D. OlderMarch 29,1965J.PhillipsMarch 29,1965C. PowellMarch 29,1965Ray RentnerApril 26,1965R. ReynoldsMarch 29,1965M. RitoMarch 29,1965F. SmithMarch 29,1965M. SmithMarch 29,1965William Smith, Jr.March 26,1965Lee StoryMarch 29,1965H. StruthersMarch 29,1965E. TaylorMarch 29,1965R. TaylorMarch 29,1965A. TerryMarch 29,1965B. TruschkaMarch 29,1965Edward TulkMarch 29,1965J.TurnbullMarch 29,1965D.WardenMarch 29,1965R.WatersMarch 29,1965B.WhatleyMarch 29,1965BillWilbournMarch 22,1965J.WitkowskiMarch 29,1965(b)Notify the above-named employees if presentlyserving in the Armed Forces of the United States of theirright to full reinstatement upon application in accordancewith the Selective Service Act and the Universal MilitaryTraining and Service Act, as amended, after dischargefrom the Armed Forces.(c)Notify the employees by posting in conspicuousplaces in its plant, including all places where notices to 172DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees are customarily posted, an announcement thatthe Union was not responsible for the institution of itsabsentee and tardiness rule of February 3, 1965.(d)Notify each and every employee that absence andtardiness resulting from an employee's attendance at anNLRB hearing pursuant to a subpena served upon himshallbe excused and not counted as an absence ortardiness under any rule of the Company.(e)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayrollrecords,socialsecuritypayment records,timecards, personnel records and reports, and all otherrecords necessary to determination of compliance withparagraphs (a) and (b) above.(f)Post in conspicuous places in its place of business,including all places where notices to employees arecustomarily posted, copies of the attached notice marked"Appendix."5 Copies of said notice, to be furnished by theRegional Director for Region 13, after being duly signed byRespondent's representative, shall be posted by itimmediately upon receipt thereof, and be maintained by itfor at least 60 consecutive days thereafter. Steps should betaken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(g)Notify said Regional Director, in writing, within 20days from the receipt of this Decision,. what stepsRespondent has taken to comply herewith.65 In the event that this Recommended Order is adopted by theBoard, the words "a Decision and Order" shall be substituted forthe words "the Recommended Order of a Trial Examiner" in thenotice. In the further event that the Board's Order is enforced bya decree of a United States Court of Appeals, the words "a Decreeof the United States Court of Appeals Enforcing an Order" shallbe substituted for the words "a Decision and Order."8 In the event that this Recommended Order is adopted by theBoard, this provision shall be modified to read: "Notify saidRegional Director, in writing, within 10 days from the date of thisOrder, what steps Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board, and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify outemployees that:WE WILL NOT threaten you with loss of employmentor wages or other reprisals for engaging in unionactivity.WE WILL NOT interrogate you coercivelyconcerning union activities.WE WILL NOT engage in surveillance of, or createthe impression of surveillance of, union meetings andactivities.WE WILL NOT unlawfully solicit you to revoke yourunion authorization, to refrain from wearing unionbuttons, and from attending union meetings.WE WILL NOT offer financial or other benefits toyou nor restrict your freedom of movement orcommunication with other persons nor change yourterms or conditions of employment nor institute plantrules and disciplinary procedures, either because yousupport the Union or to induce you to refrain fromsupporting the Union.WE WILL NOT warn you that attempts to bargainthrough the Union would be futile.WE WILL NOT interfere with or obstruct Boardinvestigations by causing the alteration or destructionof records or attempting to do so.WE WILL NOT dominate or interfere with theformation and administration of the Employees'Advisory Committee or any other labor organizationnor render unlawful support to it.WE WILL NOT institute or apply a no-solicitationrule discriminatorily.WE WILL NOT institute or apply any plant rulewhich penalizes witnesses appearing at a Boardhearing.WE WILL NOT instruct employees to report theunion activities or attitudes of other employees so asto interfere with the exercise of self-organizing rightsof such employees.WE WILL NOT discourage membership in theInternational Brotherhood of Boilermakers, Iron ShipBuilders,Blacksmiths,ForgersandHelpers,AFL-CIO, by discriminating against employees inregard to the hire and tenure of employment or anyterm or condition of employment.WE WILL NOT in any other manner interfere with,restrain, or coerce you in the exercise of your rights toself-organization, to form labor organizations, to joinor assist International Brotherhood of Boilermakers,IronShipBuilders,Blacksmiths,ForgersandHelpers, AFL-CIO, or any other labor organization,and to engage in any other concerted activities for thepurpose of collective bargaining or any other mutualaid or protection, or to refrain from any or all suchactivities, except to the extent that such rights may beaffected by an agreement requiring membership in alabor organization as a condition of employment asauthorized in Section 8(a)(3) of the Act as modified bythe Labor-Management Reporting and Disclosure Actof 1959.WE WILL offer the following employees immediateand full reinstatement to their former or substantiallyequivalent positions as of the date indicated oppositeeach of their names below without prejudice to theirseniority or other rights and privileges previouslyenjoyed and make such employees whole for any losstheymay have sufferedbyreasonofthehdiiiiion aganst tem:scrmnatC. AndersonMarch 29, 1965V. BarattaMarch 29,1965D. BarrettMarch 29,1965C. BlackMarch 29,1965P. Brock-JonesMarch 29,1965R. CarlsonMarch 29,1965A. CasasMarch 29,1965Earl CasasDecember 9,1964H. CaseMarch 29,1965Maurice ChapmanApril 21,1965D. CingraniMarch 29,1965B. ClareMarch 29,1965J.CravensMarch 29,1965Dennis DayMarch 30,1965E. DonnellyMarch 29,1965W. DowneyMarch 29,1965D. EvansMarch 29,1965J. FaronMarch 29,1965P. FuquaMarch 29,1965H. GuindonMarch 29,1965T. HickeyMarch 29,1965 GREAT LAKESD. KennedyMarch 29,1965P. KennedyMarch 29,1965M. KordiakMarch 29,1965F. KozikMarch 29,1965James LundbergFebruary 15,1965W. LussenhopMarch 29,1965F.MartinMarch 29,1965Don McNannaMay 3,1965B.MilesMarch 29,1965R. MorrisMarch 29,1965D. OlderMarch 29,1965J.PhillipsMarch 29,1965C. PowellMarch 29,1965Ray RentnerApril 26,1965R. ReynoldsMarch 29,1965M. RitoMarch 29,1965F. SmithMarch 29,1965M. SmithMarch 29,1965William Smith,Jr.March 26,1965Lee StoryMarch 29,1965H. StruthersMarch 29,1965E. TaylorMarch 29,1965R. TaylorMarch 29,1965A. TerryMarch 29,1965B. TruschkaMarch 29,1965Edward TulkMarch 29,1965J.TurnbullMarch29,1965D. WardenMarch 29,1965R.WatersMarch 29,1965B.WhatleyMarch 29,1965BillWilbournMarch 22,1965J.WitkowskiMarch 29,1965WE WILL notify the above-named employees ifpresently serving in the Armed Forces of the UnitedSCREW CORP.173States of their right to full reinstatement uponapplication in accordance with the Selective ServiceAct and the Universal Military Training and ServiceAct, as amended, after discharge from the ArmedForces.The Union was not responsible for the institution of theabsentee and tardiness rule of February 3, 1965.Absences and tardiness resulting from your attendanceat a Board hearing pursuant to a subpena served upon youshallbe excused and not counted as an absence ortardiness under any rule of the Company.All of our employees are free to become or remain, orrefrain from becoming or remaining, members of theabove-named labor organization or any other labororganization.GREAT LAKES SCREWCORPORATION(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 881 U.S.Courthouse& Federal Office Building, 219 SouthDearborn Street, Chicago, Illinois 60604, Telephone828-7597.